DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N
16/370,952 filed on March 30, 2019. Claims 1 to 20 are pending with the application.

Priority
Applicant’s claim for the benefit under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), of Provisional Application 62/651,037 filed on March 30, 2018, is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 18 recites on page 34 line 14 “the master computing node”. There is insufficient antecedent basis for these limitations in claim 18 and claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 7-10, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (U.S. Publication No.: US 20160127307 A1) hereinafter Jain, in view of Guedalia et al. (US Publication No.: US 20140359626 A1) hereinafter Guedalia, and further in view of Aono et al. (U.S. Publication No.: US 20050027678 A1) hereinafter Aono. 
As to claim 1:
Jain discloses:
A method, comprising: 
obtaining a set of datapoints, wherein the set of datapoints includes a plurality of datapoints [Paragraph 0032 teaches the storage appliance 170 may include four machines and four machines may comprise four nodes of a server cluster. The server cluster may comprise a set of physical machines that are connected together via a network. The server cluster may be used for storing data associated with a plurality of virtual machines, such as backup data associated with different point in time versions of 1000 virtual machines. Paragraph 0035 teaches the storage appliance 170 may manage the extraction and storage of virtual machine snapshots. Paragraph 0054 teaches the one or more versions of the virtual machine may correspond with a plurality of files. The plurality of files may include a single full image snapshot of the virtual machine and one or more incrementals derived from the single full image snapshot. Each version of the virtual machine may be generated by performing a sequential read from the first storage device (e.g., reading a single file from a HDD) to acquire the full image and, in parallel, 
Note: The examiner interprets the reading and consolidation process involving sets of files reads on the claimed obtaining a set of datapoints, wherein the set of datapoints includes a plurality of datapoints. Sets of files are interpreted to be the claimed set of datapoints, sets of files associated with a virtual machine is corresponding to a plurality of files interpreted to be the claimed set of datapoints includes a plurality of datapoints, and reading and consolidating is interpreted to be the claimed obtaining and the claimed datapoints are interpreted to be files.];
performing one or more integrity checks on the set of datapoints [Paragraph 0078 teaches During the consolidation process, data integrity checking may be performed to detect and correct data errors in the files stored in a file system, such as distributed file system 112 in FIG. 1C.]; 

Jain discloses some of the limitations as set forth in claim 1 but does not appear to expressly disclose spawning a plurality of threads, creating, in parallel by the plurality of threads, a random view of the set of datapoints, determining, in parallel by each thread of the plurality of threads, a window of 
Guedalia discloses:
spawning a plurality of threads [Paragraph 0068 teaches assigns received data points to multiple threads (and/or multiple processors if the mobile device is so equipped) running on the processor, such as processor 210, of a UE, such as UE 200, in a round-robin manner. Paragraph 0074 teaches if several UEs are coupled over a high-speed data link, whether wired or wireless, the parallel processing can be distributed over the multiple UEs. 
Note: Datapoints assigned to multiple threads and/or processors distributed over multiple UEs is interpreted as multiple threads initiated or spawned by an assignment of datapoints.]; 
creating in parallel by the plurality of threads [Paragraph 0074 teaches several UEs are coupled over a high-speed data link, whether wired or wireless, the parallel processing can be distributed over the multiple UEs. Paragraph 0077 teaches clustering a stream of data points that may be performed by a UE. Paragraph 0085 teaches the UE may assign data points to the plurality of threads and/or processors in a round-robin manner, randomly. Paragraph 0080 teaches UE assigns a portion of the stream of data points to each of the plurality of threads and/or processors. The UE may assign data points to the plurality of threads and/or processors in a round-robin manner, randomly, in a hierarchical manner, or the like. If the UE assigns the data points in a hierarchical manner, the UE can provision a small set of cluster centroids, where each of the cluster centroids corresponds to a different thread or processor. The UE can assign incoming data points to one of the set of centroids, and then assign the data point to the thread or processor that corresponds to the centroid around which it was clustered.

determining, in parallel by each thread of the plurality of threads, a window of the set of datapoints for the thread, wherein each window comprises a distinct sub-space of the set of datapoints [Paragraph 0065 implementing a version of the K-means algorithm on a distributed memory machine with P processors, the total computation time can be reduced by nearly a factor of P. The strategy is to divide the N data points into P blocks (each of size roughly N/P) and compute lines 14-21 for each of these blocks in parallel on a different processor. Paragraph 0080 teaches the UE may assign data points to the plurality of threads and/or processors in a round-robin manner, randomly, in a hierarchical manner, or the like.
Note: The examiner interprets a version of the K-means algorithm on a distribution memory machine with P processors computing lines of 14-21 of Fig. 4 in parallel on a different processor to implement a strategy to divide data the N data points into P blocks (each of size roughly N/P), wherein data points are assigned to threads and/or processors randomly reads on the claimed determining, in parallel by each thread of the plurality of threads, a window of the set of datapoints for the thread, wherein each window comprises a distinct sub-space of the set of datapoints. Size being roughly N/P implemented as part of strategy in parallel processors is interpreted to be the claimed determined window wherein each window comprises a distinct sub-space of the set of datapoints. The blocks each sized roughly N/P is interpreted to be the claimed distinct sub-space, wherein blocks are interpreted to be separated from other data, therefore reading on the claimed distinct sub-space.]; and 
producing, in parallel by each thread of the plurality of threads, one centroid for the datapoints within the window of the thread by performing one iteration of a clustering algorithm, wherein each produced centroid is stored in a memory storage local to each thread [Paragraph 0008 teaches each of the plurality of threads and/or processors determines one or more cluster centroids. Paragraph 0035 teaches processor 210 may also include memory 214 for storing data. Paragraph 0064 teaches the distance calculations shown in lines 14-21 of FIG. 4 can be executed asynchronously and in parallel for each data point, and because the computations performed in these lines dominate the computational complexity of steps (b) and (c), when the number of data points is large, an effective parallelization strategy can be implemented that reduces the computation complexity. Paragraph 0065 implementing a version of the K-means algorithm on a distributed memory machine with P processors, the total computation time can be reduced by nearly a factor of P. The strategy is to divide the N data points into P blocks (each of size roughly N/P) and compute lines 14-21 for each of these blocks in parallel on a different processor. Paragraph 0078 teaches one or more of the plurality of threads may determine one or more centroids during run time. If a data point's Euclidean distance to the existing centroids is determined to be too great, the thread may decide to use that data point as a new centroid. That centroid could then be added to the plurality of existing centroids and could then be used for future matching of incoming data points. Paragraph 0079 teaches UE divides the plurality of cluster centroids among a plurality of threads and/or processors. Paragraph 0080 teaches each of the cluster centroids corresponds to a different thread or processor. Paragraph 0062 teaches the number of K-means iterations is a positive integer that can vary depending on the initial starting cluster centroids, even on the same data set.
Note: The examiner interprets processing data points in parallel as part of creating a distinct centroid due to a determination that a data point’s distance is too great reads on the claimed producing in parallel by each thread of the plurality of threads, one centroid for the datapoints. Each centroid assigned to a thread/processor is interpreted to include the newly created distinct centroid assigned to a processor, therefore having its own distribution of datapoints block sizes of N/P (or clusters). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain, by incorporating processing data points in parallel a plurality of threads and/or processors to create cluster centroid for the distribution of datapoints (see Guedalia Paragraphs 0008, 0035, 0064, 0065, 0068, and 0077-0080), because both applications are directed to data processing and retrieval; incorporating processing data points in parallel a plurality of threads and/or processors to create cluster centroid for the distribution of datapoints provides an effective parallelization strategy that can be implemented to reduce computation complexity (see Guedalia Paragraph 0064).

Jain and Guedalia disclose most of the limitations as set forth in claim 1 but do not appear to expressly disclose creating a random view of the set of datapoints and a random view.
Aono discloses:
creating a random view of the set of datapoints and a random view [Figure 2 teaches a schematic view showing a method for shuffling randomly a data vector. Paragraph 0085 teaches generating the shuffle information as a shuffle vector by storing an identification value of the data vector selected randomly in a memory in the selected order. Paragraph 0090 teaches the method for shuffling randomly the data vector is used to generate the matrix positively by rearranging the data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain and Guedalia, by incorporating shuffling and rearranging data vectors in a matrix at random (see Aono Figure 2, Paragraph 0085, and 0090), because all three applications are directed to data processing and retrieval; incorporating shuffling and rearranging data vectors in a matrix at random provides improved computational efficiency in terms of the computation speed and the capability and memory capacity of processing data (see Aono Paragraph 0035).

As to claim 2:
Jain, Guedalia, and Aono disclose all of the limitations as set forth in claim 1.
Guedalia also discloses:
The method of claim 1, wherein said determining and said producing are iteratively repeated until a predetermined number of centroids are produced [Paragraph 0078 teaches and Fig. 5 at 520, the UE determines a plurality of cluster centroids. Alternatively, one or more of the plurality of threads may determine one or more centroids during run time. These centroids may be a predetermined number or they may be assigned based on need. ]; and 
wherein each centroid is an arithmetic mean position of all datapoints within a cluster of a plurality of clusters generated by the clustering algorithm [Paragraph 0057 teaches for each cluster centroid, recalculate the cluster centroid as the average of data points assigned to it].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain, by incorporating processing data points in parallel a plurality of threads and/or processors to create cluster centroid for the distribution of datapoints (see Guedalia Paragraphs 0008, 0035, 0064, 0065, 0068, and 0077-0080), because all both applications are directed to data processing and retrieval; incorporating processing data points in parallel a plurality of threads and/or processors to create cluster centroid for the distribution of datapoints provides aneffective parallelization strategy that can be implemented to reduce computation complexity (see Guedalia Paragraph 0064).

As to claim 3:
Jain discloses:
The method of claim 2, wherein a plurality of computing nodes each perform, substantially in parallel, a plurality of iterations of said obtaining, said performing [Paragraph 0032 teaches the storage appliance 170 may include four machines and four machines may comprise four nodes of a server cluster. The server cluster may comprise a set of physical machines that are connected together via a network. The server cluster may be used for storing data associated with a plurality of virtual machines, such as backup data associated with different point in time versions of 1000 virtual machines. Paragraph 0035 teaches the storage appliance 170 may manage the extraction and storage of virtual machine snapshots. Paragraph 0054 teaches the one or more versions of the virtual machine may correspond with a plurality of files. The plurality of files may include a single full image snapshot of the virtual machine and one or more incrementals derived from the single full image snapshot. Each version of the 
Note: The examiner interprets the reading and consolidation process involving sets of files reads on the claimed obtaining a set of datapoints, wherein the set of datapoints includes a plurality of datapoints. Sets of files are interpreted to be the claimed set of datapoints, sets of files associated with a virtual machine is corresponding to a plurality of files interpreted to be the claimed set of datapoints includes a plurality of datapoints, and reading and consolidating is interpreted to be the claimed obtaining. The 4 storage appliances as part of the distributed file system storing reading, storing, and consolidating files are interpret to read on the claimed compute nodes, wherein the reading of files is done in parallel and the consolidation/data integrity checks occurring in a file system in a distributed file system is reasonably interpreted to be in parallel therefore reading on the claimed wherein a plurality of 

Jain, Guedalia, and Aono disclose all of the limitations as set forth in claim 1 and 2.
Guedalia also discloses:
The method of claim 2, wherein a plurality of computing nodes each perform, substantially in parallel, and wherein the plurality of computing nodes are communicatively coupled via a network interconnect [Paragraph 0074 teaches several UEs are coupled over a high-speed data link, whether wired or wireless, the parallel processing can be distributed over the multiple UEs. Note: The examiner interprets UEs to be the claimed computing node and parallel processing distributed over the multiple UEs reads on the claimed compute nodes performing substantially in parallel.] 
said spawning [Paragraph 0068 teaches assigns received data points to multiple threads (and/or multiple processors if the mobile device is so equipped) running on the processor, such as processor 210, of a UE, such as UE 200, in a round-robin manner. Paragraph 0074 teaches if several UEs are coupled over a high-speed data link, whether wired or wireless, the parallel processing can be distributed over the multiple UEs. 
Note: Datapoints assigned to multiple threads and/or processors distributed over multiple UEs is interpreted as multiple threads initiated or spawned by an assignment of datapoints.], 
said creating [Paragraph 0074 teaches several UEs are coupled over a high-speed data link, whether wired or wireless, the parallel processing can be distributed over the multiple UEs. Paragraph 0077 teaches clustering a stream of data points that may be performed by a UE. Paragraph 0085 teaches the UE may assign data points to the plurality of threads and/or processors in a round-robin manner, 
Note: The examiner interprets assigning data points via parallel processing to the plurality of threads and/or processors in a round-robin manner, randomly reads on the claimed in parallel by the plurality of threads. The parallel processing via a plurality of threads and/or processors is interpreted to read on the claimed in parallel by the plurality of threads.]
said determining [Paragraph 0065 implementing a version of the K-means algorithm on a distributed memory machine with P processors, the total computation time can be reduced by nearly a factor of P. The strategy is to divide the N data points into P blocks (each of size roughly N/P) and compute lines 14-21 for each of these blocks in parallel on a different processor. Paragraph 0080 teaches the UE may assign data points to the plurality of threads and/or processors in a round-robin manner, randomly, in a hierarchical manner, or the like.
Note: The examiner interprets a version of the K-means algorithm on a distribution memory machine with P processors computing lines of 14-21 of Fig. 4 in parallel on a different processor to implement a strategy to divide data the N data points into P blocks (each of size roughly N/P), wherein data points are assigned to threads and/or processors randomly reads on the claimed determining, in parallel by each thread of the plurality of threads, a window of the set of datapoints for the thread, wherein each window comprises a distinct sub-space of the set of datapoints. Size being roughly N/P implemented as part of strategy in parallel processors is interpreted to be the claimed determined , and 
said producing such that each computing node produces a plurality of centroids [Paragraph 0008 teaches each of the plurality of threads and/or processors determines one or more cluster centroids. Paragraph 0035 teaches processor 210 may also include memory 214 for storing data. Paragraph 0064 teaches the distance calculations shown in lines 14-21 of FIG. 4 can be executed asynchronously and in parallel for each data point, and because the computations performed in these lines dominate the computational complexity of steps (b) and (c), when the number of data points is large, an effective parallelization strategy can be implemented that reduces the computation complexity. Paragraph 0065 implementing a version of the K-means algorithm on a distributed memory machine with P processors, the total computation time can be reduced by nearly a factor of P. The strategy is to divide the N data points into P blocks (each of size roughly N/P) and compute lines 14-21 for each of these blocks in parallel on a different processor. Paragraph 0075 teaches Paragraph 0078 teaches one or more of the plurality of threads may determine one or more centroids during run time. If a data point's Euclidean distance to the existing centroids is determined to be too great, the thread may decide to use that data point as a new centroid. That centroid could then be added to the plurality of existing centroids and could then be used for future matching of incoming data points. Paragraph 0079 teaches UE divides the plurality of cluster centroids among a plurality of threads and/or processors. Paragraph 0080 teaches each of the cluster centroids corresponds to a different thread or processor.
Note: Each centroid produced and assigned by and to a thread/processor is interpreted to include the newly created distinct centroid assigned to a processor and each of the cluster of cluster centroid corresponding to a different thread or processor reads on the claimed said producing such that each computing node produces a plurality of centroids. Each centroid assigned to a thread/processor is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain, by incorporating processing data points in parallel a plurality of threads and/or processors to create cluster centroid for the distribution of datapoints (see Guedalia Paragraphs 0008, 0035, 0064, 0065, 0068, and 0077-0080), because all both applications are directed to data processing and retrieval; incorporating processing data points in parallel a plurality of threads and/or processors to create cluster centroid for the distribution of datapoints provides aneffective parallelization strategy that can be implemented to reduce computation complexity (see Guedalia Paragraph 0064).

Aono also discloses:
creating a random view of the set of datapoints and a random view [Figure 2 teaches a schematic view showing a method for shuffling randomly a data vector. Paragraph 0085 teaches generating the shuffle information as a shuffle vector by storing an identification value of the data vector selected randomly in a memory in the selected order. Paragraph 0090 teaches the method for shuffling randomly the data vector is used to generate the matrix positively by rearranging the data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain and Guedalia, by incorporating shuffling and rearranging data vectors in a matrix at random (see Aono Figure 2, Paragraph 0085, and 0090), because all three applications are directed to data process and retrieval; incorporating shuffling and rearranging data vectors in a matrix at random provides improved computational efficiency in terms of the computation speed and the capability and memory capacity of processing data (see Aono Paragraph 0035).


As to claim 7:
Jain discloses:
The method of claim 1, wherein the plurality of datapoints are source files [Paragraph 0032 teaches the storage appliance 170 may include four machines and four machines may comprise four nodes of a server cluster. The server cluster may comprise a set of physical machines that are connected together via a network. The server cluster may be used for storing data associated with a plurality of virtual machines, such as backup data associated with different point in time versions of 1000 virtual machines. Paragraph 0035 teaches the storage appliance 170 may manage the extraction and storage of 
Note: The examiner interprets the reading and consolidation process involving sets of files reads on the claimed obtaining a set of datapoints, wherein the set of datapoints includes a plurality of datapoints. Sets of files are interpreted to be the claimed set of datapoints, sets of files associated with a virtual machine is corresponding to a plurality of files interpreted to be the claimed set of datapoints includes a plurality of datapoints, and reading and consolidating is interpreted to be the claimed obtaining and the claimed datapoints are interpreted to be files.]

As to claim 8:
Jain discloses:
A system, comprising: 
a first storage device, wherein the first storage device is configured to store a plurality of datapoints, wherein the plurality of datapoints comprise a set of datapoints [Paragraph 0032 teaches the storage appliance 170 may include four machines and four machines may comprise four nodes of a server cluster. The server cluster may comprise a set of physical machines that are connected together via a network. The server cluster may be used for storing data associated with a plurality of virtual machines, such as backup data associated with different point in time versions of 1000 virtual machines. Paragraph 0035 teaches the storage appliance 170 may manage the extraction and storage of virtual machine snapshots. Paragraph 0054 teaches the one or more versions of the virtual machine may correspond with a plurality of files. The plurality of files may include a single full image snapshot of the virtual machine and one or more incrementals derived from the single full image snapshot. Each version of the virtual machine may be generated by performing a sequential read from the first storage device (e.g., reading a single file from a HDD) to acquire the full image and, in parallel, performing one or more reads from the second storage device (e.g., performing fast random reads from an SSD) to acquire the one or more incrementals. Paragraph 0078 teaches a consolidation process may be applied to a first set of files associated with a virtual machine in order to generate a second set of files to replace the first set of files. The first set of files may include a first base image from which a first version of the virtual machine may be derived and a first forward incremental file from which a second version of the virtual machine may be derived. The second set of files may include a second reverse incremental file from which the first version of the virtual machine may be derived and a second base image from which the second version of the virtual machine may be derived. During the consolidation process, data integrity checking may be performed to detect and correct data errors in the files stored in a file system, such as distributed file system 112 in FIG. 1C, that are read to generate the second set of files.
; 
a first computing node [Figure 1A:160], comprising: 
a network interface configured to communicatively connect the first computing node to a network interconnect [Figure 1A:160, 165, and 180 teaches server 160 (first computing node), network interface 165 (network interface), and networks 180 (network interconnect).]; 
at least one processor connected to the network interface of the first computing node by a bus [Figure 1A:160, 165, and 166 teaches server 160 includes a network interface 165, processor 166, memory 167, disk 168, and virtualization manager 169 all in communication with each other.];
obtain the set of datapoints from the first storage device [Paragraph 0032 teaches the storage appliance 170 may include four machines and four machines may comprise four nodes of a server cluster. The server cluster may comprise a set of physical machines that are connected together via a network. The server cluster may be used for storing data associated with a plurality of virtual machines, such as backup data associated with different point in time versions of 1000 virtual machines. Paragraph 0035 teaches the storage appliance 170 may manage the extraction and storage of virtual machine snapshots. Paragraph 0054 teaches the one or more versions of the virtual machine may correspond 
Note: The examiner interprets the reading and consolidation process involving sets of files reads on the claimed obtaining a set of datapoints, wherein the set of datapoints includes a plurality of datapoints. Sets of files are interpreted to be the claimed set of datapoints, sets of files associated with a virtual machine is corresponding to a plurality of files interpreted to be the claimed set of datapoints includes a plurality of datapoints, and reading and consolidating is interpreted to be the claimed obtaining and the claimed datapoints are interpreted to be files.]; 
perform one or more integrity checks on the set of datapoints [Paragraph 0078 teaches During the consolidation process, data integrity checking may be performed to detect and correct data errors in the files stored in a file system, such as distributed file system 112 in FIG. 1C.];

 Jain discloses some of the limitations as set forth in claim 8 but does not appear to expressly disclose at least one non-transitory computer-readable storage medium connected to the network interface and the at least one processor of the first computing node by the bus of the first computing node, spawning a plurality of threads, creating, in parallel by the plurality of threads, determining, in parallel by each thread of the plurality of threads, a window of the set of datapoints for the thread, wherein each window comprises a distinct sub-space of the set of datapoints, producing, in parallel by each thread of the plurality of threads, one centroid for the datapoints within the window of the thread by performing one iteration of a clustering algorithm, wherein each produced centroid is stored in a memory storage local to each thread.
Guedalia discloses:
at least one non-transitory computer-readable storage medium connected to the network interface and the at least one processor of the first computing node by the bus of the first computing node [Paragraph 0047 teaches the communication device 300 can correspond to any of the above-noted communication devices, including but not limited to UE 200, any component of the RAN 120, any component of the core network 140, any components coupled with the core network 140 and/or the Internet 175 (e.g., the application server 170), and so on. Thus, communication device 300 can correspond to any electronic device that is configured to communicate with (or facilitate communication with) one or more other entities over the wireless communications system 100 of FIG. 1. Paragraph 0050 teaches referring to FIG. 3, the communication device 300 further includes logic configured to store information 315. In an example, the logic configured to store information 315 can include at least a non-transitory memory and associated hardware (e.g., a memory controller, etc.). For example, the non-transitory memory included in the logic configured to store information 315 can correspond to RAM, flash memory, ROM, erasable programmable ROM (EPROM), EEPROM, registers, hard disk, a ;
 wherein the at least one non-transitory computer-readable storage medium of the first computing node stores one or more processor-executable instructions that, when executed by the at least one processor of the first computing node [Paragraph 0035 teaches the processor 210 may also include memory 214 for storing data and software instructions for executing programmed functionality within the UE 200. Paragraph 0047 teaches the communication device 300 can correspond to any of the above-noted communication devices, including but not limited to UE 200, any component of the RAN 120, any component of the core network 140, any components coupled with the core network 140 and/or the Internet 175 (e.g., the application server 170), and so on. Thus, communication device 300 can correspond to any electronic device that is configured to communicate with (or facilitate communication with) one or more other entities over the wireless communications system 100 of FIG. 1. Paragraph 0050 teaches referring to FIG. 3, the communication device 300 further includes logic configured to store information 315. In an example, the logic configured to store information 315 can include at least a non-transitory memory and associated hardware (e.g., a memory controller, etc.). For example, the non-transitory memory included in the logic configured to store information 315 can correspond to RAM, flash memory, ROM, erasable programmable ROM (EPROM), EEPROM, registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art. Note: The examiner interprets the UE 200 to read on the claimed first computing node, wherein the UE’s processor and memory stores instructions.]: 
 spawn a plurality of threads within the at least one processor of the first computing node [Paragraph 0068 teaches assigns received data points to multiple threads (and/or multiple processors if the mobile device is so equipped) running on the processor, such as processor 210, of a UE, such as UE 
Note: Datapoints assigned to multiple threads and/or processors distributed over multiple UEs is interpreted as multiple threads initiated or spawned by an assignment of datapoints, wherein one of the multiple UEs is interpreted to read on the claimed first computing node.]; 
creating, in parallel by the plurality of threads, [Paragraph 0074 teaches several UEs are coupled over a high-speed data link, whether wired or wireless, the parallel processing can be distributed over the multiple UEs. Paragraph 0077 teaches clustering a stream of data points that may be performed by a UE. Paragraph 0085 teaches the UE may assign data points to the plurality of threads and/or processors in a round-robin manner, randomly. Paragraph 0080 teaches UE assigns a portion of the stream of data points to each of the plurality of threads and/or processors. The UE may assign data points to the plurality of threads and/or processors in a round-robin manner, randomly, in a hierarchical manner, or the like. If the UE assigns the data points in a hierarchical manner, the UE can provision a small set of cluster centroids, where each of the cluster centroids corresponds to a different thread or processor. The UE can assign incoming data points to one of the set of centroids, and then assign the data point to the thread or processor that corresponds to the centroid around which it was clustered.
Note: The examiner interprets assigning data points via parallel processing to the plurality of threads and/or processors in a round-robin manner, randomly reads on the claimed in parallel by the plurality of threads. The parallel processing via a plurality of threads and/or processors is interpreted to read on the claimed in parallel by the plurality of threads.]
determining, in parallel by each thread of the plurality of threads, a window of the set of datapoints for the thread, wherein each window comprises a distinct sub-space of the set of datapoints [Paragraph 0065 implementing a version of the K-means algorithm on a distributed memory machine with P processors, the total computation time can be reduced by nearly a factor of P. The 
Note: The examiner interprets a version of the K-means algorithm on a distribution memory machine with P processors computing lines of 14-21 of Fig. 4 in parallel on a different processor to implement a strategy to divide data the N data points into P blocks (each of size roughly N/P), wherein data points are assigned to threads and/or processors randomly reads on the claimed determining, in parallel by each thread of the plurality of threads, a window of the set of datapoints for the thread, wherein each window comprises a distinct sub-space of the set of datapoints. Size being roughly N/P implemented as part of strategy in parallel processors is interpreted to be the claimed determined window wherein each window comprises a distinct sub-space of the set of datapoints. The blocks each sized roughly N/P is interpreted to be the claimed distinct sub-space, wherein blocks are interpreted to be separated from other data, therefore reading on the claimed distinct sub-space.]; and 
producing, in parallel by each thread of the plurality of threads, one centroid for the datapoints within the window of the thread by performing one iteration of a clustering algorithm, wherein each produced centroid is stored in a memory storage local to each thread [Paragraph 0008 teaches each of the plurality of threads and/or processors determines one or more cluster centroids. Paragraph 0035 teaches processor 210 may also include memory 214 for storing data. Paragraph 0064 teaches the distance calculations shown in lines 14-21 of FIG. 4 can be executed asynchronously and in parallel for each data point, and because the computations performed in these lines dominate the computational complexity of steps (b) and (c), when the number of data points is large, an effective parallelization strategy can be implemented that reduces the computation complexity. Paragraph 0065 implementing a version of the K-means algorithm on a distributed memory machine with P processors, 
Note: The examiner interprets processing data points in parallel as part of creating a distinct centroid due to a determination that a data point’s distance is too great reads on the claimed producing in parallel by each thread of the plurality of threads, one centroid for the datapoints. Each centroid assigned to a thread/processor is interpreted to include the newly created distinct centroid assigned to a processor, therefore having its own distribution of datapoints block sizes of N/P (or clusters). Processors having memory to store data is interpreted to reasonably read on the claimed centroid is stored in a memory storage local to each thread, wherein the cited processors are associated with threads and the cited datapoints that are centroids are interpreted to read on the claimed produced centroid is stored in a memory storage local to each thread. The iteration of the k-means iterations included in the positive number of iterations of the k-means algorithm that produces the cited new centroid is interpreted to be the claimed one iteration of clustering algorithm. Size being roughly N/P implemented as part of strategy in parallel processors is interpreted to be the claimed window.]


Jain and Guedalia disclose most of the limitations as set forth in claim 8 but do not appear to expressly disclose creating a random view of the set of datapoints and a random view.
Aono discloses:
creating a random view of the set of datapoints and a random view [Figure 2 teaches a schematic view showing a method for shuffling randomly a data vector. Paragraph 0085 teaches generating the shuffle information as a shuffle vector by storing an identification value of the data vector selected randomly in a memory in the selected order. Paragraph 0090 teaches the method for shuffling randomly the data vector is used to generate the matrix positively by rearranging the data vectors randomly, or generate a shuffle vector in which the identification values of the document or the data identification values in the database are arranged randomly. Note: The examiner interprets shuffling and rearranging data vectors in a matrix at random reads on the claimed creating a random of the set of datapoints and a random view. The vectors are interpreted to be representative of data from document sources therefore the vectors are interpreted to be the claimed set of datapoints and the claimed view interpreted to a representation of datapoints therefore the vector representations are interpreted to read on the claimed view.]


As to claim 9:
Jain, Guedalia, and Aono disclose all of the limitations as set forth in claim 8.
Guedalia also discloses:
The system of claim 8, wherein the one or more processor-executable instructions, when executed by the at least one processor of the first computing node, iteratively repeat the determining of the window of the random view and the producing of the centroids for the datapoints within the window until a predetermined number of centroids are produced [Paragraph 0078 teaches and Fig. 5 at 520, the UE determines a plurality of cluster centroids. Alternatively, one or more of the plurality of threads may determine one or more centroids during run time. These centroids may be a predetermined number or they may be assigned based on need. ]; and 
wherein each centroid is an arithmetic mean position of all datapoints within a cluster of a plurality of clusters generated by the clustering algorithm [Paragraph 0057 teaches for each cluster centroid, recalculate the cluster centroid as the average of data points assigned to it].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain, by incorporating processing data points in parallel a plurality of threads and/or 

As to claim 10:
Jain, Guedalia, and Aono disclose all of the limitations as set forth in claim 8 and 9.
Jain also discloses:
The system of claim 9, further comprising: 
at least a second storage device, wherein the at least second storage device is configured to store a plurality of datapoints, wherein the plurality of datapoints comprise a set of datapoints [Paragraph 0032 teaches the storage appliance 170 may include four machines and four machines may comprise four nodes of a server cluster. The server cluster may comprise a set of physical machines that are connected together via a network. The server cluster may be used for storing data associated with a plurality of virtual machines, such as backup data associated with different point in time versions of 1000 virtual machines. Paragraph 0035 teaches the storage appliance 170 may manage the extraction and storage of virtual machine snapshots. Paragraph 0054 teaches the one or more versions of the virtual machine may correspond with a plurality of files. The plurality of files may include a single full image snapshot of the virtual machine and one or more incrementals derived from the single full image snapshot. Each version of the virtual machine may be generated by performing a sequential read from the first storage device (e.g., reading a single file from a HDD) to acquire the full image and, in parallel, performing one or more reads from the second storage device (e.g., performing fast random reads from an SSD) to acquire the one or more incrementals. Paragraph 0078 teaches a consolidation process may 
Note: The examiner interprets the reading and consolidation process involving sets of files reads on the claimed obtaining a set of datapoints, wherein the set of datapoints includes a plurality of datapoints. Sets of files are interpreted to be the claimed set of datapoints, sets of files associated with a virtual machine is corresponding to a plurality of files interpreted to be the claimed set of datapoints includes a plurality of datapoints, and reading and consolidating is interpreted to be the claimed obtaining and the claimed datapoints are interpreted to be files. Each version of the virtual machine may be generated by performing a sequential read from the first storage device (e.g., reading a single file from a HDD) to acquire the full image is interpreted to read on the claimed first storage device is configured to store a plurality of datapoints, wherein the file is interpreted to include the claimed datapoints. The cited second storage device is interpreted to be read on the claimed at least second storage device.]; 
at least a second computing node [Figure 1A:160 and Paragraph 0026 teaches one or more servers, such as server 160. Note: The one or more servers are interpreted to include the claimed at least a second computing node.], comprising: 
a network interface configured to communicatively connect the at least second computing node to the network interconnect [Figure 1A:160, 165, and 180 teaches server 160 (first computing node), network interface 165 (network interface), and networks 180 (network interconnect).]; 
at least one processor connected to the network interface of the at least second computing node by a bus [Figure 1A:160, 165, and 166 teaches server 160 includes a network interface 165, processor 166, memory 167, disk 168, and virtualization manager 169 all in communication with each other. Paragraph 0026 teaches one or more servers, such as server 160. Note: The cited one or more server 160 is interpreted to include the claimed second computing node.]; 
obtain the set of datapoints from the at least second storage device [Paragraph 0032 teaches the storage appliance 170 may include four machines and four machines may comprise four nodes of a server cluster. The server cluster may comprise a set of physical machines that are connected together via a network. The server cluster may be used for storing data associated with a plurality of virtual machines, such as backup data associated with different point in time versions of 1000 virtual machines. Paragraph 0035 teaches the storage appliance 170 may manage the extraction and storage of virtual machine snapshots. Paragraph 0054 teaches the one or more versions of the virtual machine may correspond with a plurality of files. The plurality of files may include a single full image snapshot of the virtual machine and one or more incrementals derived from the single full image snapshot. Each version of the virtual machine may be generated by performing a sequential read from the first storage device (e.g., reading a single file from a HDD) to acquire the full image and, in parallel, performing one or more reads from the second storage device (e.g., performing fast random reads from an SSD) to acquire the one or more incrementals. Paragraph 0078 teaches a consolidation process may be applied to a first set of files associated with a virtual machine in order to generate a second set of files to replace the first set of files. The first set of files may include a first base image from which a first version of the virtual machine may be derived and a first forward incremental file from which a second version of the virtual 
Note: The examiner interprets the reading and consolidation process involving sets of files reads on the claimed obtaining a set of datapoints, wherein the set of datapoints includes a plurality of datapoints. Sets of files are interpreted to be the claimed set of datapoints, sets of files associated with a virtual machine is corresponding to a plurality of files interpreted to be the claimed set of datapoints includes a plurality of datapoints, and reading and consolidating is interpreted to be the claimed obtaining and the claimed datapoints are interpreted to be files.]; 
perform one or more integrity checks on the set of datapoints [Paragraph 0078 teaches During the consolidation process, data integrity checking may be performed to detect and correct data errors in the files stored in a file system, such as distributed file system 112 in FIG. 1C.]; 
at least one non-transitory computer-readable storage medium connected to the network interface and the at least one processor of the at least second computing node by the bus of the at least second computing node [Figure 1:UE1-5. Paragraph 0047 teaches the communication device 300 can correspond to any of the above-noted communication devices, including but not limited to UE 200, any component of the RAN 120, any component of the core network 140, any components coupled with the core network 140 and/or the Internet 175 (e.g., the application server 170), and so on. Thus, communication device 300 can correspond to any electronic device that is configured to communicate with (or facilitate communication with) one or more other entities over the wireless communications system 100 of FIG. 1. Paragraph 0050 teaches referring to FIG. 3, the communication device 300 further includes logic configured to store information 315. In an example, the logic configured to store ; 
wherein the at least one non-transitory computer-readable storage medium of the at least second computing node stores one or more processor-executable instructions that, when executed by the at least one processor of the at least second computing node [Figure 1:UE1-5. Paragraph 0035 teaches the processor 210 may also include memory 214 for storing data and software instructions for executing programmed functionality within the UE 200. Paragraph 0047 teaches the communication device 300 can correspond to any of the above-noted communication devices, including but not limited to UE 200, any component of the RAN 120, any component of the core network 140, any components coupled with the core network 140 and/or the Internet 175 (e.g., the application server 170), and so on. Thus, communication device 300 can correspond to any electronic device that is configured to communicate with (or facilitate communication with) one or more other entities over the wireless communications system 100 of FIG. 1. Paragraph 0050 teaches referring to FIG. 3, the communication device 300 further includes logic configured to store information 315. In an example, the logic configured to store information 315 can include at least a non-transitory memory and associated hardware (e.g., a memory controller, etc.). For example, the non-transitory memory included in the logic configured to store information 315 can correspond to RAM, flash memory, ROM, erasable programmable ROM (EPROM), EEPROM, registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art. Note: The examiner interprets the UE 200 to read on the claimed second computing node, wherein the UE’s processor and memory stores instructions.]: 


spawn a plurality of threads within the at least one processor of the first computing node [Paragraph 0068 teaches assigns received data points to multiple threads (and/or multiple processors if the mobile device is so equipped) running on the processor, such as processor 210, of a UE, such as UE 200, in a round-robin manner. Paragraph 0074 teaches if several UEs are coupled over a high-speed data link, whether wired or wireless, the parallel processing can be distributed over the multiple UEs. 
Note: Datapoints assigned to multiple threads and/or processors distributed over multiple UEs is interpreted as multiple threads initiated or spawned by an assignment of datapoints, wherein one of the multiple UEs is interpreted to read on the claimed first computing node.]; 
creating, in parallel by the plurality of threads, [Paragraph 0074 teaches several UEs are coupled over a high-speed data link, whether wired or wireless, the parallel processing can be distributed over the multiple UEs. Paragraph 0077 teaches clustering a stream of data points that may be performed by a UE. Paragraph 0085 teaches the UE may assign data points to the plurality of threads and/or processors in a round-robin manner, randomly. Paragraph 0080 teaches UE assigns a portion of the stream of data points to each of the plurality of threads and/or processors. The UE may assign data points to the plurality of threads and/or processors in a round-robin manner, randomly, in a hierarchical manner, or the like. If the UE assigns the data points in a hierarchical manner, the UE can provision a small set of cluster centroids, where each of the cluster centroids corresponds to a different thread or processor. The UE can assign incoming data points to one of the set of centroids, and then assign the data point to the thread or processor that corresponds to the centroid around which it was clustered.
Note: The examiner interprets assigning data points via parallel processing to the plurality of threads and/or processors in a round-robin manner, randomly reads on the claimed in parallel by the plurality of threads. The parallel processing via a plurality of threads and/or processors is interpreted to read on the claimed in parallel by the plurality of threads.]
determining, in parallel by each thread of the plurality of threads, a window of the set of datapoints for the thread, wherein each window comprises a distinct sub-space of the set of datapoints [Paragraph 0065 implementing a version of the K-means algorithm on a distributed memory machine with P processors, the total computation time can be reduced by nearly a factor of P. The strategy is to divide the N data points into P blocks (each of size roughly N/P) and compute lines 14-21 for each of these blocks in parallel on a different processor. Paragraph 0080 teaches the UE may assign data points to the plurality of threads and/or processors in a round-robin manner, randomly, in a hierarchical manner, or the like.
Note: The examiner interprets a version of the K-means algorithm on a distribution memory machine with P processors computing lines of 14-21 of Fig. 4 in parallel on a different processor to implement a strategy to divide data the N data points into P blocks (each of size roughly N/P), wherein data points are assigned to threads and/or processors randomly reads on the claimed determining, in parallel by each thread of the plurality of threads, a window of the set of datapoints for the thread, wherein each window comprises a distinct sub-space of the set of datapoints. Size being roughly N/P implemented as part of strategy in parallel processors is interpreted to be the claimed determined window wherein each window comprises a distinct sub-space of the set of datapoints. The blocks each sized roughly N/P is interpreted to be the claimed distinct sub-space, wherein blocks are interpreted to be separated from other data, therefore reading on the claimed distinct sub-space.];; and 
producing, in parallel by each thread of the plurality of threads, one centroid for the datapoints within the window of the thread by performing one iteration of a clustering algorithm, wherein each produced centroid is stored in a memory storage local to each thread, thereby producing a plurality of centroids by the first computing node and the at least second computing node [Paragraph 0008 teaches each of the plurality of threads and/or processors determines one or more cluster centroids. Paragraph 0035 teaches processor 210 may also include memory 214 for storing data. 
Note: The examiner interprets processing data points in parallel as part of creating a distinct centroid due to a determination that a data point’s distance is too great reads on the claimed producing in parallel by each thread of the plurality of threads, one centroid for the datapoints. Each centroid assigned to a thread/processor is interpreted to include the newly created distinct centroid assigned to a processor, therefore having its own distribution of datapoints block sizes of N/P (or clusters). Processors having memory to store data is interpreted to reasonably read on the claimed centroid is stored in a memory storage local to each thread, wherein the cited processors are associated with threads and the cited datapoints that are centroids are interpreted to read on the claimed produced 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain, by incorporating processing data points in parallel a plurality of threads and/or processors to create cluster centroid for the distribution of datapoints (see Guedalia Paragraphs 0008, 0035, 0064, 0065, 0068, and 0077-0080), because both applications are directed to data processing and retrieval; incorporating processing data points in parallel a plurality of threads and/or processors to create cluster centroid for the distribution of datapoints provides an effective parallelization strategy that can be implemented to reduce computation complexity (see Guedalia Paragraph 0064).

Aono also discloses:
creating a random view of the set of datapoints and a random view [Figure 2 teaches a schematic view showing a method for shuffling randomly a data vector. Paragraph 0085 teaches generating the shuffle information as a shuffle vector by storing an identification value of the data vector selected randomly in a memory in the selected order. Paragraph 0090 teaches the method for shuffling randomly the data vector is used to generate the matrix positively by rearranging the data vectors randomly, or generate a shuffle vector in which the identification values of the document or the data identification values in the database are arranged randomly. Note: The examiner interprets shuffling and rearranging data vectors in a matrix at random reads on the claimed creating a random of the set of datapoints and a random view. The vectors are interpreted to be representative of data from document sources therefore the vectors are interpreted to be the claimed set of datapoints and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain and Guedalia, by incorporating shuffling and rearranging data vectors in a matrix at random (see Aono Figure 2, Paragraph 0085, and 0090), because all three applications are directed to data processing and retrieval; incorporating shuffling and rearranging data vectors in a matrix at random provides improved computational efficiency in terms of the computation speed and the capability and memory capacity of processing data (see Aono Paragraph 0035).

As to claim 14:
Jain discloses:
The system of claim 8 wherein the plurality of datapoints are source files [Paragraph 0032 teaches the storage appliance 170 may include four machines and four machines may comprise four nodes of a server cluster. The server cluster may comprise a set of physical machines that are connected together via a network. The server cluster may be used for storing data associated with a plurality of virtual machines, such as backup data associated with different point in time versions of 1000 virtual machines. Paragraph 0035 teaches the storage appliance 170 may manage the extraction and storage of virtual machine snapshots. Paragraph 0054 teaches the one or more versions of the virtual machine may correspond with a plurality of files. The plurality of files may include a single full image snapshot of the virtual machine and one or more incrementals derived from the single full image snapshot. Each version of the virtual machine may be generated by performing a sequential read from the first storage device (e.g., reading a single file from a HDD) to acquire the full image and, in parallel, performing one or more reads from the second storage device (e.g., performing fast random reads from an SSD) to acquire the 
Note: The examiner interprets the reading and consolidation process involving sets of files reads on the claimed obtaining a set of datapoints, wherein the set of datapoints includes a plurality of datapoints. Sets of files are interpreted to be the claimed set of datapoints, sets of files associated with a virtual machine is corresponding to a plurality of files interpreted to be the claimed set of datapoints includes a plurality of datapoints, and reading and consolidating is interpreted to be the claimed obtaining and the claimed datapoints are interpreted to be files.]

As to claim 15:
Jain discloses: 
instructions for obtaining a set of datapoints, wherein the set of datapoints includes a plurality of datapoints [Paragraph 0029 teaches processor 166 allows server 160 to execute computer readable instructions stored in memory 167 in order to perform processes described. Paragraph 0032 teaches the storage appliance 170 may include four machines and four machines may comprise four nodes of a server cluster. The server cluster may comprise a set of physical machines that are connected together via a network. The server cluster may be used for storing data associated with a plurality of 
Note: The examiner interprets the reading and consolidation process involving sets of files reads on the claimed obtaining a set of datapoints, wherein the set of datapoints includes a plurality of datapoints. Sets of files are interpreted to be the claimed set of datapoints, sets of files associated with a virtual machine is corresponding to a plurality of files interpreted to be the claimed set of datapoints includes a plurality of datapoints, and reading and consolidating is interpreted to be the claimed obtaining and the claimed datapoints are interpreted to be files. Instructions executed by the processor of server 160 is interpreted to read on the claimed instructions.];
instructions for performing one or more integrity checks on the set of datapoints [Paragraph 0029 teaches processor 166 allows server 160 to execute computer readable instructions stored in memory 167 in order to perform processes described. Paragraph 0078 teaches during the consolidation process, data integrity checking may be performed to detect and correct data errors in the files stored in a file system, such as distributed file system 112 in FIG. 1C.]; 

Jain discloses some of the limitations as set forth in claim 15 but does not appear to expressly disclose a non-transitory computer readable storage medium comprising a set of instructions executable by a computer, the non-transitory computer readable storage medium comprising, instructions for spawning a plurality of threads Instructions for creating, in parallel by the plurality of threads, instructions for determining, in parallel by each thread of the plurality of threads, a window of the set of datapoints for the thread, wherein each window comprises a distinct sub-space of the set of datapoints, instructions for producing, in parallel by each thread of the plurality of threads, one centroid for the datapoints within the window of the thread by performing one iteration of a clustering algorithm, wherein each produced centroid is stored in a memory storage local to each thread.
Guedalia discloses:
A non-transitory computer readable storage medium comprising a set of instructions executable by a computer, the non-transitory computer readable storage medium comprising 
instructions for spawning a plurality of threads [Paragraph 0013 teaches at least one instruction to assign a portion of the stream of data points to each of the plurality of threads and/or processors. Paragraph 0068 teaches assigns received data points to multiple threads (and/or multiple processors if the mobile device is so equipped) running on the processor, such as processor 210, of a UE, such as UE 200, in a round-robin manner. Paragraph 0074 teaches if several UEs are coupled over a high-
Note: Datapoints assigned to multiple threads and/or processors distributed over multiple UEs is interpreted as multiple threads initiated or spawned by an assignment of datapoints.]; 
Instructions for creating, in parallel by the plurality of threads, [Paragraph 0074 teaches several UEs are coupled over a high-speed data link, whether wired or wireless, the parallel processing can be distributed over the multiple UEs. Paragraph 0077 teaches clustering a stream of data points that may be performed by a UE. Paragraph 0085 teaches the UE may assign data points to the plurality of threads and/or processors in a round-robin manner, randomly. Paragraph 0080 teaches UE assigns a portion of the stream of data points to each of the plurality of threads and/or processors. The UE may assign data points to the plurality of threads and/or processors in a round-robin manner, randomly, in a hierarchical manner, or the like. If the UE assigns the data points in a hierarchical manner, the UE can provision a small set of cluster centroids, where each of the cluster centroids corresponds to a different thread or processor. The UE can assign incoming data points to one of the set of centroids, and then assign the data point to the thread or processor that corresponds to the centroid around which it was clustered.
Note: The examiner interprets assigning data points via parallel processing to the plurality of threads and/or processors in a round-robin manner, randomly reads on the claimed in parallel by the plurality of threads. The parallel processing via a plurality of threads and/or processors is interpreted to read on the claimed in parallel by the plurality of threads.]
Instructions for determining, in parallel by each thread of the plurality of threads, a window of the set of datapoints for the thread, wherein each window comprises a distinct sub-space of the set of datapoints [Paragraph 0065 implementing a version of the K-means algorithm on a distributed memory machine with P processors, the total computation time can be reduced by nearly a factor of P. The 
Note: The examiner interprets a version of the K-means algorithm on a distribution memory machine with P processors computing lines of 14-21 of Fig. 4 in parallel on a different processor to implement a strategy to divide data the N data points into P blocks (each of size roughly N/P), wherein data points are assigned to threads and/or processors randomly reads on the claimed determining, in parallel by each thread of the plurality of threads, a window of the set of datapoints for the thread, wherein each window comprises a distinct sub-space of the set of datapoints. Size being roughly N/P implemented as part of strategy in parallel processors is interpreted to be the claimed determined window wherein each window comprises a distinct sub-space of the set of datapoints. The blocks each sized roughly N/P is interpreted to be the claimed distinct sub-space, wherein blocks are interpreted to be separated from other data, therefore reading on the claimed distinct sub-space.]; and 
Instructions for producing, in parallel by each thread of the plurality of threads, one centroid for the datapoints within the window of the thread by performing one iteration of a clustering algorithm, wherein each produced centroid is stored in a memory storage local to each thread [Paragraph 0008 teaches each of the plurality of threads and/or processors determines one or more cluster centroids. Paragraph 0035 teaches processor 210 may also include memory 214 for storing data. Paragraph 0064 teaches the distance calculations shown in lines 14-21 of FIG. 4 can be executed asynchronously and in parallel for each data point, and because the computations performed in these lines dominate the computational complexity of steps (b) and (c), when the number of data points is large, an effective parallelization strategy can be implemented that reduces the computation complexity. Paragraph 0065 implementing a version of the K-means algorithm on a distributed memory 
Note: The examiner interprets processing data points in parallel as part of creating a distinct centroid due to a determination that a data point’s distance is too great reads on the claimed producing in parallel by each thread of the plurality of threads, one centroid for the datapoints. Each centroid assigned to a thread/processor is interpreted to include the newly created distinct centroid assigned to a processor, therefore having its own distribution of datapoints block sizes of N/P (or clusters). Processors having memory to store data is interpreted to reasonably read on the claimed centroid is stored in a memory storage local to each thread, wherein the cited processors are associated with threads and the cited datapoints that are centroids are interpreted to read on the claimed produced centroid is stored in a memory storage local to each thread. The iteration of the k-means iterations included in the positive number of iterations of the k-means algorithm that produces the cited new centroid is interpreted to be the claimed one iteration of clustering algorithm. Size being roughly N/P implemented as part of strategy in parallel processors is interpreted to be the claimed window.]


Jain and Guedalia disclose most of the limitations as set forth in claim 15 but do not appear to expressly disclose creating a random view of the set of datapoints and a random view.
Aono discloses:
creating a random view of the set of datapoints and a random view [Figure 2 teaches a schematic view showing a method for shuffling randomly a data vector. Paragraph 0085 teaches generating the shuffle information as a shuffle vector by storing an identification value of the data vector selected randomly in a memory in the selected order. Paragraph 0090 teaches the method for shuffling randomly the data vector is used to generate the matrix positively by rearranging the data vectors randomly, or generate a shuffle vector in which the identification values of the document or the data identification values in the database are arranged randomly. Note: The examiner interprets shuffling and rearranging data vectors in a matrix at random reads on the claimed creating a random of the set of datapoints and a random view. The vectors are interpreted to be representative of data from document sources therefore the vectors are interpreted to be the claimed set of datapoints and the claimed view interpreted to a representation of datapoints therefore the vector representations are interpreted to read on the claimed view.]


As to claim 16:
Jain, Guedalia, Aono disclose all of the limitations as set forth in claim 15.
Guedalia also discloses:
The non-transitory computer readable storage medium of claim 15, wherein said instructions for determining and said instructions for producing are configured to be iteratively repeated until a predetermined number of centroids are produced [Paragraph 0078 teaches and Fig. 5 at 520, the UE determines a plurality of cluster centroids. Alternatively, one or more of the plurality of threads may determine one or more centroids during run time. These centroids may be a predetermined number or they may be assigned based on need. ]; and 
wherein each centroid is an arithmetic mean position of all datapoints within a cluster of a plurality of clusters generated by the clustering algorithm [Paragraph 0057 teaches for each cluster centroid, recalculate the cluster centroid as the average of data points assigned to it].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain, by incorporating processing data points in parallel a plurality of threads and/or processors to create cluster centroid for the distribution of datapoints (see Guedalia Paragraphs 0008, 

As to claim 20:
Jain discloses:
wherein the plurality of datapoints are source files [Paragraph 0032 teaches the storage appliance 170 may include four machines and four machines may comprise four nodes of a server cluster. The server cluster may comprise a set of physical machines that are connected together via a network. The server cluster may be used for storing data associated with a plurality of virtual machines, such as backup data associated with different point in time versions of 1000 virtual machines. Paragraph 0035 teaches the storage appliance 170 may manage the extraction and storage of virtual machine snapshots. Paragraph 0054 teaches the one or more versions of the virtual machine may correspond with a plurality of files. The plurality of files may include a single full image snapshot of the virtual machine and one or more incrementals derived from the single full image snapshot. Each version of the virtual machine may be generated by performing a sequential read from the first storage device (e.g., reading a single file from a HDD) to acquire the full image and, in parallel, performing one or more reads from the second storage device (e.g., performing fast random reads from an SSD) to acquire the one or more incrementals. Paragraph 0078 teaches a consolidation process may be applied to a first set of files associated with a virtual machine in order to generate a second set of files to replace the first set of files. The first set of files may include a first base image from which a first version of the virtual machine may be derived and a first forward incremental file from which a second version of the virtual machine may be derived. The second set of files may include a second reverse incremental file from which the first 
Note: The examiner interprets the reading and consolidation process involving sets of files reads on the claimed obtaining a set of datapoints, wherein the set of datapoints includes a plurality of datapoints. Sets of files are interpreted to be the claimed set of datapoints, sets of files associated with a virtual machine is corresponding to a plurality of files interpreted to be the claimed set of datapoints includes a plurality of datapoints, and reading and consolidating is interpreted to be the claimed obtaining and the claimed datapoints are interpreted to be files.]

Jain, Guedalia, and Aono disclose all of the limitation set forth in claim 15.
Guedalia also discloses:
The non-transitory computer readable storage medium of claim 15 [Paragraph 0013 teaches a non-transitory computer-readable medium for clustering a stream of data points.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain, by incorporating non-transitory computer-readable medium for clustering a stream of data points (see Guedalia Paragraphs 0013), because both applications are directed to data processing and retrieval incorporating non-transitory computer-readable medium for clustering a stream of data points provides an effective parallelization strategy that can be implemented to reduce computation complexity (see Guedalia Paragraph 0064).

(s) 4, 5, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (U.S. Publication No.: US 20160127307 A1) hereinafter Jain, in view of Guedalia et al. (US Publication No.: US 20140359626 A1) hereinafter Guedalia, in view of Aono et al. (U.S. Publication No.: US 20050027678 A1) hereinafter Aono, and further in view of Glickfield et al. (U.S. Publication No.: US 20150347895 A1) hereinafter Glickfield.
As to claim 4:
Jain, Guedalia, and Aono disclose all of the limitations as set forth in claims 1, 2, and 3 but does not appear to expressly disclose The method of claim 3, further comprising: exchanging, via the network interconnect, the centroids produced by each computing node with the other computing nodes of the plurality of computing nodes such that each computing node stores all of the centroids produced by the plurality of computing nodes, wherein the centroids comprise a second-stage input dataset.
Glickfield discloses:
The method of claim 3, further comprising: 
exchanging, via the network interconnect, the centroids produced by each computing node with the other computing nodes of the plurality of computing nodes such that each computing node stores all of the centroids produced by the plurality of computing nodes, wherein the centroids comprise a second-stage input dataset [Paragraph 0077 teaches at 740, the user devices 610-640 exchange their models, or alternatively their centroids, with each other. They may do so by sending the models to the server 600 to distribute them to the other user devices, or over a peer-to-peer network. Alternatively, the user devices may send their models to the server 600, which will perform the remaining aspects of the flow illustrated in FIG. 7. Paragraph 0079 teaches at Figure 7 760, the user devices 610-40, specifically each user device 610-640's relationship discovery module, or the server 600 derive relationships between the user devices 610-640 and/or their respective users in accordance with a determined associating of the time and or location data corresponding to each model. As discussed 
Note: The examiner interprets user devices merging the centroids from each device with centroid from each other device to read on the claimed exchanging, via the network interconnect, the centroids produced by each computing node with the other computing nodes of the plurality of computing nodes such that each computing node stores all of the centroids produced by the plurality of computing nodes. The cited user devices are interpreted to be the claimed computing node, the cited user device and the each other user device is interpreted to be the claimed plurality of computing nodes, and the cited merging of the centroids is interpreted to read on the claimed exchanging centroid such that each computing node stores all of the centroids produced by the plurality of computing nodes.   Identifying users that share cluster centroids based on the exchange of centroids between devices is interpreted to read on the claimed wherein the centroids comprise a second-stage input dataset. The examiner interprets the claimed centroids comprise a second-stage input dataset to be centroids from all other devices that is input into a second analysis/processing step. The second centroid analysis that occurs after the exchange of centroids in the context of the cited prior are is interpreted to the claimed second stage and the centroids are interpreted to be the claimed input.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain, Guedalia, and Aono, by incorporating exchanging and merging centroids from a plurality UE devices wherein the centroids are input to another find common centroids (see Glickfield Paragraphs 0077, 0079, and 0084), because all four applications are directed to data processing and retrieval; incorporating exchanging and merging centroids from a plurality UE devices wherein the centroids are 

As to claim 5:
Jain discloses:
The method of claim 4, further comprising: 
performing, by the plurality of computing nodes, one or more integrity checks on all of the datapoints of the second-stage input dataset [Paragraph 0078 teaches during the consolidation process, data integrity checking may be performed to detect and correct data errors in the files stored in a file system, such as distributed file system 112 in FIG. 1C.
Note: The examiner interprets consolidation process to read on the claimed second-stage input dataset, wherein files stored in a distributed file system that are consolidated for processing interpreted to read on the claimed input dataset to the claimed second-stage. The distributed file system is interpreted to the pluarality of computing nodes, and the consolidation process interpreted to read on the claimed second-stage.];
 
Jain, Guedalia, Aono, and Glickfield disclose all of the limitations as set forth in claim 1-4.
Guedalia also discloses:
selecting, by a master computing node of the plurality of computing nodes, one centroid at random from the second-stage input dataset [Paragraph 0057 teaches Initialization: Select a set of k starting points (as shown in line 5 of FIG. 4). The selection may be performed randomly, or according to some heuristic. [0059] (b) Distance Calculation: For each data point, compute its Euclidean distance to each cluster centroid and find the closest cluster centroid (as shown in lines 14-21 of FIG. 4). Paragraph 0062 teaches the number of K-means iterations is a positive integer that can vary depending on the 
Note: The examiner interprets the cited selecting the starting point (centroids) at random iteratively must include the claimed selecting one centroid at random from the second-stage input dataset, wherein the k-means algorithm iteratively repeats on the same data set, therefore the examiner reasonably interprets the resulting data set from one iteration must be input for the next iteration (second-stage input dataset) which is reasonably selected at random for a starting point for the clustering algorithm. The UE determining one or more centroids is interpreted to read on the claimed master computer node, wherein the UE is part of a plurality of UEs working in parallel and the claimed master compute node is interpreted to be any one of the plurality of compute nodes, therefore the UE can be the master compute node as it is one UE out of a plurality of UEs.]
creating, in parallel by the plurality of threads of the master computing node, centroids that comprise the second-stage input dataset [Paragraph 0062 teaches the number of K-means iterations is a positive integer that can vary depending on the initial starting cluster centroids, even on the same data set. Paragraph 0074 teaches several UEs are coupled over a high-speed data link, whether wired or wireless, the parallel processing can be distributed over the multiple UEs. Paragraph 0077 teaches clustering a stream of data points that may be performed by a UE. Paragraph 0085 teaches the UE may assign data points to the plurality of threads and/or processors in a round-robin manner, randomly. Paragraph 0080 teaches UE assigns a portion of the stream of data points to each of the plurality of threads and/or processors. The UE may assign data points to the plurality of threads and/or processors in a round-robin manner, randomly, in a hierarchical manner, or the like. If the UE assigns the data 
Note: The examiner interprets assigning data points via parallel processing to the plurality of threads and/or processors in a round-robin manner, randomly reads on the claimed creating, in parallel by the plurality of threads, centroids that comprise the second-stage input dataset. The parallel processing via a plurality of threads and/or processors is interpreted to read on the claimed in parallel by the plurality of threads. The one UE out of several UE is interpreted to be the claimed master computing node and the k-means algorithm iteratively repeats on the same data set is interpreted to must include the claimed second-stage input dataset.]; 
determining, by the master computing node, a window of the centroids that comprise the second-stage input dataset, wherein the window comprises a distinct sub-space of the second-stage input dataset [Paragraph 0062 teaches the number of K-means iterations is a positive integer that can vary depending on the initial starting cluster centroids, even on the same data set. Paragraph 0065 implementing a version of the K-means algorithm on a distributed memory machine with P processors, the total computation time can be reduced by nearly a factor of P. The strategy is to divide the N data points into P blocks (each of size roughly N/P) and compute lines 14-21 for each of these blocks in parallel on a different processor. Paragraph 0074 teaches several UEs are coupled over a high-speed data link, whether wired or wireless, the parallel processing can be distributed over the multiple UEs. Paragraph 0080 teaches UE assigns a portion of the stream of data points to each of the plurality of threads and/or processors. The UE may assign data points to the plurality of threads and/or processors in a round-robin manner, randomly, in a hierarchical manner, or the like. If the UE assigns the data points in a hierarchical manner, the UE can provision a small set of cluster centroids, where each of the 
Note: The examiner interprets a version of the K-means algorithm on a distribution memory machine with P processors computing lines of 14-21 of Fig. 4 in parallel on a different processor to implement a strategy to divide data the N data points into P blocks (each of size roughly N/P), wherein data points are assigned to threads and/or processors randomly reads on the claimed determining, in parallel by each thread of the plurality of threads, a window of the set of datapoints for the thread, wherein each window comprises a distinct sub-space of the set of datapoints. Size being roughly N/P implemented as part of strategy in parallel processors is interpreted to be the claimed determined window wherein each window comprises a distinct sub-space of the set of datapoints. The blocks each sized roughly N/P is interpreted to be the claimed distinct sub-space, any one UE of the plurality of UE or the one UE is interpreted to be the claimed master computing node and the k-means algorithm iteratively processing the same data set is interpreted to must include the claimed second-stage input dataset, wherein centroids/datapoints as part of the iteration process working on the same data are interpreted to be input for subsequent iterations (second-stage).] ; 
dividing, by the master computing node, the window into a plurality of chunks of equal size, wherein each chunk is assigned to one of the computing nodes [Paragraph 0065 implementing a version of the K-means algorithm on a distributed memory machine with P processors, the total computation time can be reduced by nearly a factor of P. The strategy is to divide the N data points into P blocks (each of size roughly N/P) and compute lines 14-21 for each of these blocks in parallel on a different processor. Paragraph 0079 teaches at 530, the UE divides the plurality of cluster centroids among a plurality of threads and/or processors. The UE may assign a substantially equal number of 
Note: The examiner interprets the substantially equally divided plurality of cluster centroids to read on the claimed a plurality of chunks of equal size, wherein each chunk is assigned to one of the computing nodes, wherein one or more UE receiving the equally divided number of centroids is interpreted to be the claimed one of the compute nodes. Size being roughly N/P implemented as part of strategy in parallel processors is interpreted to be the claimed window, wherein the examiner interprets dividing the N data points into P blocks (each of size roughly N/P) is an indication that size indicates a limit or scope as to the amount of data points in each block, therefore the blocks are limited to the size being roughly N/P. The cited equally divided plurality of cluster centroids are interpreted to occur after the centroids are produced as part of dividing data points into blocks sized as roughly N/P, therefore the centroids that are substantially equally divided to each thread or processor are interpreted to fall within the blocks sized roughly N/P. Any one UE of the plurality of UE or the one UE is interpreted to be the claimed master computing node. Dividing a plurality of threads is reasonably interpreted to include dividing and distributing the centroids where each centroid will receives at least one centroid as part of dividing centroids equally.]; 
determining, in parallel by each computing node, a centroid from the second-stage input dataset that is nearest to the datapoints within the chunk of the window assigned to the computing node [Paragraph 0057 teaches the k-means algorithm comprises essentially four steps: [0058] (a) Initialization: Select a set of k starting points (as shown in line 5 of FIG. 4). The selection may be performed randomly, or according to some heuristic. [0059] (b) Distance Calculation: For each data point, compute its Euclidean distance to each cluster centroid and find the closest cluster centroid. Paragraph 0062 teaches the number of K-means iterations is a positive integer that can vary depending on the initial starting cluster centroids, even on the same data set. Paragraph 0065 teaches 
Note: The examiner interprets a version of the K-means algorithm on a distribution memory machine with P processors computing lines of 14-21 of Fig. 4 in parallel on a different processor to implement a strategy to divide data the N data points into P blocks (each of size roughly N/P), wherein data points are assigned to threads and/or processors randomly, wherein the k-means algorithm includes centroid clustering reads on the claimed determining, in parallel by each computing node, a centroid from the second-stage input dataset. The size being roughly N/P implemented as part of the k-means clustering/centroid strategy running on parallel processors is interpreted to be the claimed determined window. Any one the remaining UEs of the plurality is interpreted to be each computing node and the k-means algorithm iteratively processing the same data set is interpreted to must include the claimed second-stage input dataset, wherein centroids/datapoints as part of the iteration process working on the same data are interpreted to be input for subsequent iterations (second-stage) and the use of the Euclidean distance to find the closest (nearest) centroid for each data point is interpreted to read on the claimed determining a centroid from the dataset that is nearest to the datapoints within the chunk. The divided centroids are interpreted to read on the claimed chunks of the window (size N/P).]; 
producing, by the master computing node, a new centroid for the datapoints within the window of the second-stage input dataset by performing one iteration of a clustering algorithm [Paragraph 0008 teaches each of the plurality of threads and/or processors determines one or more cluster centroids. Paragraph 0035 teaches processor 210 may also include memory 214 for storing data. Paragraph 0057 teaches the k-means algorithm comprises essentially four steps: [0058] (a) Initialization: Select a set of k starting points (as shown in line 5 of FIG. 4). The selection may be performed randomly, or according to some heuristic. Paragraph 0062 teaches the number of K-means iterations is a positive integer that can vary depending on the initial starting cluster centroids, even on the same data set. Paragraph 0065 implementing a version of the K-means algorithm on a distributed memory machine with P processors, the total computation time can be reduced by nearly a factor of P. The strategy is to divide the N data points into P blocks (each of size roughly N/P) and compute lines 14-21 for each of these blocks in parallel on a different processor. Paragraph 0078 teaches one or more of the plurality of threads may determine one or more centroids during run time. If a data point's Euclidean distance to the existing centroids is determined to be too great, the thread may decide to use that data point as a new centroid. That centroid could then be added to the plurality of existing centroids and could then be used for future matching of incoming data points. Paragraph 0079 teaches UE divides the plurality of cluster centroids among a plurality of threads and/or processors. Paragraph 0080 teaches each of the cluster centroids corresponds to a different thread or processor. Paragraph 0080 teaches the UE may assign data points to the plurality of threads and/or processors in a round-robin manner, randomly, in a hierarchical manner, or the like.
Note: The examiner interprets processing data points in parallel as part of creating a distinct centroid due to a determination that a data point’s distance is too great reads on the claimed producing a new centroid for the datapoints. Each centroid assigned to a thread/processor is interpreted to include the newly created distinct centroid assigned to a processor, therefore having its own distribution of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain, by incorporating processing data points in parallel a plurality of threads and/or processors to create cluster centroid for the distribution of datapoints (see Guedalia Paragraphs 0008, 0035, 0062, 0065, 0068, and 0077-0080), incorporating processing data points in parallel a plurality of threads and/or processors to create cluster centroid for the distribution of datapoints provides aneffective parallelization strategy that can be implemented to reduce computation complexity (see Guedalia Paragraph 0064).

Jain, Guedalia, Aono, and Glickfield disclose all of the limitations as set forth in claim 1-4.
Aono also discloses:
creating a random view of the set of datapoints and a random view [Figure 2 teaches a schematic view showing a method for shuffling randomly a data vector. Paragraph 0085 teaches generating the shuffle information as a shuffle vector by storing an identification value of the data vector selected randomly in a memory in the selected order. Paragraph 0090 teaches the method for shuffling randomly the data vector is used to generate the matrix positively by rearranging the data vectors randomly, or generate a shuffle vector in which the identification values of the document or the data identification values in the database are arranged randomly. Note: The examiner interprets 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain and Guedalia, by incorporating shuffling and rearranging data vectors in a matrix at random (see Aono Figure 2, Paragraph 0085, and 0090), because all three applications are directed to data processing and retrieval; incorporating shuffling and rearranging data vectors in a matrix at random provides improved computational efficiency in terms of the computation speed and the capability and memory capacity of processing data (see Aono Paragraph 0035).

Jain, Guedalia, Aono, and Glickfield disclose all of the limitations as set forth in claim 1-4.
Glickfield also discloses:
broadcasting, by the master computing node, the selected centroid to the other computing nodes of the plurality of computing nodes [Paragraph 0077 teaches at 740, the user devices 610-640 exchange their models, or alternatively their centroids, with each other. They may do so by sending the models to the server 600 to distribute them to the other user devices, or over a peer-to-peer network.
Note: The examiner interprets the user device centroids to be the claimed selected centroid and sending centroids through exchanging centroids with each other is interpreted to be the claimed broadcasting. Any one of the user devices 610 is reasonably be interpreted to be the claimed master ;
broadcasting, by the master computing node, centroids to the other computing nodes of the plurality of computing nodes [Paragraph 0077 teaches at 740, the user devices 610-640 exchange their models, or alternatively their centroids, with each other. They may do so by sending the models to the server 600 to distribute them to the other user devices, or over a peer-to-peer network.
Note: The examiner interprets the user centroids to be the claimed centroids and sending centroids through exchanging centroids with each other is interpreted to be the claimed broadcasting. Any one of the user devices 610 is reasonably be interpreted to be the claimed master computing node and the reaming user devices is reasonably interpreted to be the claimed plurality of computing nodes.];
acquiring, by the master computing node, the centroids determined by all the other computing nodes [Paragraph 0077 teaches at 740, the user devices 610-640 exchange their models, or alternatively their centroids, with each other. They may do so by sending the models to the server 600 to distribute them to the other user devices, or over a peer-to-peer network.
Note: The examiner interprets the user device centroids to be the claimed centroids determined by all the other computing nodes and exchanging centroids with each other is interpreted to must include the claimed acquiring. Any one of the user devices 610 is reasonably be interpreted to be the claimed master computing node and the remaining user devices is reasonably interpreted to be the claimed plurality of computing nodes.]; and 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain, Guedalia, and Aono, by incorporating exchanging and merging centroids from a plurality UE devices wherein the centroids are input to another find common centroids (see Glickfield Paragraphs 0077, 0079, and 0084), because all four applications are directed to data processing and retrieval; 

As to claim 11:
Jain and Guedalia disclose all of the limitations as set forth in claims 8, 9, and 10 but does not appear to expressly disclose The method of claim 3, further comprising: exchanging, via the network interconnect, the centroids produced by each computing node with the other computing nodes of the plurality of computing nodes such that each computing node stores all of the centroids produced by the plurality of computing nodes, wherein the centroids comprise a second-stage input dataset.
Glickfield discloses:
The system of claim 10, wherein the one or more processor-executable instructions, when executed by the at least one processor of the first computing node and the at least one processor of the at least second computing node, exchange, via the network interconnect, the centroids produced by the first computing node and the at least second computing node with each other such that each computing node stores all of the centroids produced by the first computing node and the at least second computing node; and wherein the centroids comprise a second-stage input dataset [Paragraph 0077 teaches at 740, the user devices 610-640 exchange their models, or alternatively their centroids, with each other. They may do so by sending the models to the server 600 to distribute them to the other user devices, or over a peer-to-peer network. Alternatively, the user devices may send their models to the server 600, which will perform the remaining aspects of the flow illustrated in FIG. 7. Paragraph 0079 teaches at Figure 7 760, the user devices 610-40, specifically each user device 610-640's relationship discovery module, or the server 600 derive relationships between the user devices 610-640 and/or their respective users in accordance with a determined associating of the time and or location 
Note: The examiner interprets user devices merging the centroids from each device with centroid from each other device to read on the claimed exchanging, via the network interconnect, the centroids produced by each computing node with the other computing nodes of the plurality of computing nodes such that each computing node stores all of the centroids produced by the plurality of computing nodes. The cited user devices are interpreted to be the claimed computing node, the cited user device and the each other user device is interpreted to be the claimed plurality of computing nodes, and the cited merging of the centroids is interpreted to read on the claimed exchanging centroid such that each computing node stores all of the centroids produced by the plurality of computing nodes.   Identifying users that share cluster centroids based on the exchange of centroids between devices is interpreted to read on the claimed wherein the centroids comprise a second-stage input dataset. The examiner interprets the claimed centroids comprise a second-stage input dataset to be centroids from all other devices that is input into a second analysis/processing step. The second centroid analysis that occurs after the exchange of centroids in the context of the cited prior are is interpreted to the claimed second stage and the centroids are interpreted to be the claimed input.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain and Guedalia, by incorporating exchanging and merging centroids from a plurality UE devices wherein the centroids are input to another find common centroids (see Glickfield Paragraphs 0077, 0079, and 0084), incorporating exchanging and merging centroids from a plurality UE devices 

As to claim 12:
Jain discloses:
The system of claim 11, wherein one of the first computing node and the at least second computing node comprises a master computing node; and wherein the one or more processor-executable instructions, when executed by the at least one processor of the first computing node and the at least one processor of the at least second computing node: 
perform, by the at least one processor of the first computing node and the at least one processor of the at least second computing node, one or more integrity checks on all of the centroids of the second-stage input dataset [Paragraph 0078 teaches during the consolidation process, data integrity checking may be performed to detect and correct data errors in the files stored in a file system, such as distributed file system 112 in FIG. 1C.
Note: The examiner interprets consolidation process to read on the claimed second-stage input dataset, wherein files stored in a distributed file system that are consolidated for processing interpreted to read on the claimed input dataset to the claimed second-stage. The distributed file system is interpreted to include the first and second computing nodes, where the examiner interprets either the first or second computing node to be the master computing node, and the consolidation process interpreted to read on the claimed second-stage.];

Jain, Guedalia, Aono, and Glickfield disclose all of the limitations as set forth in claim 8-11.
Guedalia also discloses:
 select, by the at least one processor of the master computing node, one centroid at random from the second-stage input dataset [Paragraph 0057 teaches Initialization: Select a set of k starting points (as shown in line 5 of FIG. 4). The selection may be performed randomly, or according to some heuristic. [0059] (b) Distance Calculation: For each data point, compute its Euclidean distance to each cluster centroid and find the closest cluster centroid (as shown in lines 14-21 of FIG. 4). Paragraph 0062 teaches the number of K-means iterations is a positive integer that can vary depending on the initial starting cluster centroids, even on the same data set. Paragraph 0078 teaches the one or more of the plurality of threads of the UE determines one or more centroids. Paragraph 0079 teaches the UE divides the plurality of cluster centroids among a plurality of threads and/or processors. The UE may assign a substantially equal number of centroids to each thread and/or processor. The threads and/or processors may reside on the UE or one or more other UEs in communication with the UE.
Note: The examiner interprets the cited selecting the starting point (centroids) at random iteratively must include the claimed selecting one centroid at random from the second-stage input dataset, wherein the k-means algorithm iteratively repeats on the same data set, therefore the examiner reasonably interprets the resulting data set from one iteration must be input for the next iteration (second-stage input dataset) which is reasonably selected at random for a starting point for the clustering algorithm. The UE determining one or more centroids is interpreted to read on the claimed master computer node, wherein the UE is part of a plurality of UEs working in parallel and the claimed master compute node is interpreted to be any one of the plurality of compute nodes, therefore the UE can be the master compute node as it is one UE out of a plurality of UEs.]; 
determine, by the at least one processor of the master computing node, a window of the centroids that comprise the second-stage input dataset, wherein the window comprises a distinct sub-space of the second- stage input dataset [[Paragraph 0062 teaches the number of K-means iterations is a positive integer that can vary depending on the initial starting cluster centroids, even on the same data 
Note: The examiner interprets a version of the K-means algorithm on a distribution memory machine with P processors computing lines of 14-21 of Fig. 4 in parallel on a different processor to implement a strategy to divide data the N data points into P blocks (each of size roughly N/P), wherein data points are assigned to threads and/or processors randomly reads on the claimed determining, in parallel by each thread of the plurality of threads, a window of the set of datapoints for the thread, wherein each window comprises a distinct sub-space of the set of datapoints. Size being roughly N/P implemented as part of strategy in parallel processors is interpreted to be the claimed determined window wherein each window comprises a distinct sub-space of the set of datapoints. The blocks each sized roughly N/P is interpreted to be the claimed distinct sub-space, any one UE of the plurality of UE or the one UE is interpreted to be the claimed master computing node and the k-means algorithm iteratively processing the same data set is interpreted to must include the claimed second-stage input 
divide, by the at least one processor of the master computing node, the window into a plurality of chunks of equal size, wherein each chunk is assigned to one of the computing nodes [Paragraph 0065 implementing a version of the K-means algorithm on a distributed memory machine with P processors, the total computation time can be reduced by nearly a factor of P. The strategy is to divide the N data points into P blocks (each of size roughly N/P) and compute lines 14-21 for each of these blocks in parallel on a different processor. Paragraph 0079 teaches at 530, the UE divides the plurality of cluster centroids among a plurality of threads and/or processors. The UE may assign a substantially equal number of centroids to each thread and/or processor. The threads and/or processors may reside on the UE or one or more other UEs in communication with the UE. 
Note: The examiner interprets the substantially equally divided plurality of cluster centroids to read on the claimed a plurality of chunks of equal size, wherein each chunk is assigned to one of the computing nodes, wherein one or more UE receiving the equally divided number of centroids is interpreted to be the claimed one of the compute nodes. Size being roughly N/P implemented as part of strategy in parallel processors is interpreted to be the claimed window, wherein the examiner interprets dividing the N data points into P blocks (each of size roughly N/P) is an indication that size indicates a limit or scope as to the amount of data points in each block, therefore the blocks are limited to the size being roughly N/P. The cited equally divided plurality of cluster centroids are interpreted to occur after the centroids are produced as part of dividing data points into blocks sized as roughly N/P, therefore the centroids that are substantially equally divided to each thread or processor are interpreted to fall within the blocks sized roughly N/P. Any one UE of the plurality of UE or the one UE is interpreted to be the claimed master computing node. Dividing a plurality of threads is reasonably interpreted to include 
determine, in parallel by the at least one processor of the first computing node and the at least one processor of the at least second computing node, a centroid from the second-stage input dataset that is nearest to the datapoints within the chunk of the window assigned to the computing node [Paragraph 0057 teaches the k-means algorithm comprises essentially four steps: [0058] (a) Initialization: Select a set of k starting points (as shown in line 5 of FIG. 4). The selection may be performed randomly, or according to some heuristic. [0059] (b) Distance Calculation: For each data point, compute its Euclidean distance to each cluster centroid and find the closest cluster centroid. Paragraph 0062 teaches the number of K-means iterations is a positive integer that can vary depending on the initial starting cluster centroids, even on the same data set. Paragraph 0065 teaches implementing a version of the K-means algorithm on a distributed memory machine with P processors, the total computation time can be reduced by nearly a factor of P. The strategy is to divide the N data points into P blocks (each of size roughly N/P) and compute lines 14-21 for each of these blocks in parallel on a different processor. Paragraph 0078 teaches one or more of the plurality of threads may determine one or more centroids during run time. Paragraph 0079 teaches at 530, the UE divides the plurality of cluster centroids among a plurality of threads and/or processors. The UE may assign a substantially equal number of centroids to each thread and/or processor. The threads and/or processors may reside on the UE or one or more other UEs in communication with the UE. Paragraph 0080 teaches the UE may assign data points to the plurality of threads and/or processors in a round-robin manner, randomly, in a hierarchical manner, or the like.
Note: The examiner interprets a version of the K-means algorithm on a distribution memory machine with P processors computing lines of 14-21 of Fig. 4 in parallel on a different processor to implement a strategy to divide data the N data points into P blocks (each of size roughly N/P), wherein ; 
produce, by the at least one processor of the master computing node, a new centroid for the datapoints within the window of the second-stage input dataset by performing one iteration of a clustering [Paragraph 0008 teaches each of the plurality of threads and/or processors determines one or more cluster centroids. Paragraph 0035 teaches processor 210 may also include memory 214 for storing data. Paragraph 0057 teaches the k-means algorithm comprises essentially four steps: [0058] (a) Initialization: Select a set of k starting points (as shown in line 5 of FIG. 4). The selection may be performed randomly, or according to some heuristic. Paragraph 0062 teaches the number of K-means iterations is a positive integer that can vary depending on the initial starting cluster centroids, even on the same data set. Paragraph 0065 implementing a version of the K-means algorithm on a distributed memory machine with P processors, the total computation time can be reduced by nearly a factor of P. The strategy is to divide the N data points into P blocks (each of size roughly N/P) and compute lines 14-21 for each of these blocks in parallel on a different processor. Paragraph 0078 teaches one or more of the plurality of threads may determine one or more centroids during run time. If a data point's 
Note: The examiner interprets processing data points in parallel as part of creating a distinct centroid due to a determination that a data point’s distance is too great reads on the claimed producing a new centroid for the datapoints. Each centroid assigned to a thread/processor is interpreted to include the newly created distinct centroid assigned to a processor, therefore having its own distribution of datapoints block sizes of N/P (or clusters) window, wherein the cited randomly selected datapoints that fall within a block sizes of N/P is interpreted read on the claimed data points within the window. Any one UE of the plurality of UE or the one UE is interpreted to be the claimed master computing node and the k-means algorithm iteratively processing the same data set is interpreted to must include the claimed second-stage input dataset, wherein centroids/datapoints as part of the iteration process working on the same data are interpreted to be input for subsequent iterations (second-stage).. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain, by incorporating processing data points in parallel a plurality of threads and/or processors to create cluster centroid for the distribution of datapoints (see Guedalia Paragraphs 0008, 0035, 0062, 0065, 0068, and 0077-0080), incorporating processing data points in parallel a plurality of threads and/or processors to create cluster centroid for the distribution of datapoints provides 

Jain, Guedalia, Aono, and Glickfield disclose all of the limitations as set forth in claim 8-11.
Aono also discloses:
creating a random view of the set of datapoints and a random view [Figure 2 teaches a schematic view showing a method for shuffling randomly a data vector. Paragraph 0085 teaches generating the shuffle information as a shuffle vector by storing an identification value of the data vector selected randomly in a memory in the selected order. Paragraph 0090 teaches the method for shuffling randomly the data vector is used to generate the matrix positively by rearranging the data vectors randomly, or generate a shuffle vector in which the identification values of the document or the data identification values in the database are arranged randomly. Note: The examiner interprets shuffling and rearranging data vectors in a matrix at random reads on the claimed creating a random of the set of datapoints and a random view. The vectors are interpreted to be representative of data from document sources therefore the vectors are interpreted to be the claimed set of datapoints and the claimed view interpreted to a representation of datapoints therefore the vector representations are interpreted to read on the claimed view. To further elaborate, the examiner interprets the claimed centroids to be data points, wherein the centroids are interpreted to be inputs to the claimed second-stage and are datapoints that associated with a cluster of other datapoints.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain and Guedalia, by incorporating shuffling and rearranging data vectors in a matrix at random (see Aono Figure 2, Paragraph 0085, and 0090), because all three applications are directed to data processing and retrieval; incorporating shuffling and rearranging data vectors in a matrix at random 

Jain, Guedalia, Aono, and Glickfield disclose all of the limitations as set forth in claim 8-11.
Glickfield also discloses:
broadcast, by the at least one processor of the master computing node, the selected centroid to the at least second computing node [Paragraph 0077 teaches at 740, the user devices 610-640 exchange their models, or alternatively their centroids, with each other. They may do so by sending the models to the server 600 to distribute them to the other user devices, or over a peer-to-peer network.
Note: The examiner interprets the user device centroids to be the claimed selected centroid and sending centroids through exchanging centroids with each other is interpreted to be the claimed broadcasting. Any one of the user devices 610 is reasonably be interpreted to be the claimed master computing node and the remaining user devices is reasonably interpreted to be the claimed plurality of computing nodes.]; 
broadcast, by the at least one processor of the master computing node, centroids to the other computing nodes of the plurality of computing nodes [Paragraph 0077 teaches at 740, the user devices 610-640 exchange their models, or alternatively their centroids, with each other. They may do so by sending the models to the server 600 to distribute them to the other user devices, or over a peer-to-peer network.
Note: The examiner interprets the user centroids to be the claimed centroids and sending centroids through exchanging centroids with each other is interpreted to be the claimed broadcasting. Any one of the user devices 610 is reasonably be interpreted to be the claimed master computing node and the reaming user devices is reasonably interpreted to be the claimed plurality of computing nodes.] 
acquire, by the at least one processor of the master computing node, the centroids determined by all the other computing nodes [Paragraph 0077 teaches at 740, the user devices 610-640 exchange their models, or alternatively their centroids, with each other. They may do so by sending the models to the server 600 to distribute them to the other user devices, or over a peer-to-peer network.
Note: The examiner interprets the user device centroids to be the claimed centroids determined by all the other computing nodes and exchanging centroids with each other is interpreted to must include the claimed acquiring. Any one of the user devices 610 is reasonably be interpreted to be the claimed master computing node and the remaining user devices is reasonably interpreted to be the claimed plurality of computing nodes.]; and 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain, Guedalia, and Aono by incorporating exchanging and merging centroids from a plurality UE devices wherein the centroids are input to another find common centroids (see Glickfield Paragraphs 0077, 0079, and 0084), because all four applications are directed to data processing and retrieval; incorporating exchanging and merging centroids from a plurality UE devices wherein the centroids are input to another find common centroids saves bandwidth and protects user privacy (see Glickfield Paragraph 0080).

As to claim 17:
Jain, Guedalia, and Aono disclose all of the limitations as set forth in claims 15 and 16 but does not appear to expressly disclose the non-transitory computer readable storage medium of claim 16, further comprising instructions for exchanging, via a network interconnect, the centroids produced by 
Glickfield discloses:
The non-transitory computer readable storage medium of claim 16, further comprising instructions for exchanging, via a network interconnect, the centroids produced by the computer with other computers such that each computer stores all of the centroids produced by the plurality of computers, wherein the centroids comprise a second-stage input dataset [Paragraph 0077 teaches at 740, the user devices 610-640 exchange their models, or alternatively their centroids, with each other. They may do so by sending the models to the server 600 to distribute them to the other user devices, or over a peer-to-peer network. Alternatively, the user devices may send their models to the server 600, which will perform the remaining aspects of the flow illustrated in FIG. 7. Paragraph 0079 teaches at Figure 7 760, the user devices 610-40, specifically each user device 610-640's relationship discovery module, or the server 600 derive relationships between the user devices 610-640 and/or their respective users in accordance with a determined associating of the time and or location data corresponding to each model. As discussed above with reference to FIG. 5E, relationships between users can be determined by identifying which users share cluster centroids. Paragraph 0084 teaches the user devices or the server extract the user data and compare it point by point, then merge the centroids from each device with the centroids from each other device. FIG. 1 teaches UE1-5 connected via core network.
Note: The examiner interprets user devices merging the centroids from each device with centroid from each other device to read on the claimed exchanging, via the network interconnect, the centroids produced by each computing node with the other computing nodes of the plurality of computing nodes such that each computing node stores all of the centroids produced by the plurality of computing nodes. The cited user devices are interpreted to be the claimed computing node, the cited 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain, Guedalia, and Aono, by incorporating exchanging and merging centroids from a plurality UE devices wherein the centroids are input to another find common centroids (see Glickfield Paragraphs 0077, 0079, and 0084), because all four applications are directed to data process and retrieval; incorporating exchanging and merging centroids from a plurality UE devices wherein the centroids are input to another find common centroids saves bandwidth and protects user privacy (see Glickfield Paragraph 0080).

As to claim 18:
Jain discloses:
instructions for performing, by the plurality of computers, one or more integrity checks on all of the centroids of the second-stage input dataset [Paragraph 0029 teaches processor 166 allows server 160 to execute computer readable instructions stored in memory 167 in order to perform processes described. Paragraph 0078 teaches during the consolidation process, data integrity checking ; 

Jain, Guedalia, Aono, and Glickfield disclose all of the limitations as set forth in claim 15-17.
Guedalia also discloses:
The non-transitory computer readable storage medium of claim 17, further comprising: 
instructions for selecting, by a master computer of the plurality of computers, one centroid at random from the second-stage input dataset [Paragraph 0057 teaches Initialization: Select a set of k starting points (as shown in line 5 of FIG. 4). The selection may be performed randomly, or according to some heuristic. [0059] (b) Distance Calculation: For each data point, compute its Euclidean distance to each cluster centroid and find the closest cluster centroid (as shown in lines 14-21 of FIG. 4). Paragraph 0062 teaches the number of K-means iterations is a positive integer that can vary depending on the initial starting cluster centroids, even on the same data set. Paragraph 0078 teaches the one or more of the plurality of threads of the UE determines one or more centroids. Paragraph 0079 teaches the UE divides the plurality of cluster centroids among a plurality of threads and/or processors. The UE may assign a substantially equal number of centroids to each thread and/or processor. The threads and/or processors may reside on the UE or one or more other UEs in communication with the UE.
Note: The examiner interprets the cited selecting the starting point (centroids) at random iteratively must include the claimed selecting one centroid at random from the second-stage input dataset, wherein the k-means algorithm iteratively repeats on the same data set, therefore the examiner reasonably interprets the resulting data set from one iteration must be input for the next iteration (second-stage input dataset) which is reasonably selected at random for a starting point for the clustering algorithm. The UE determining one or more centroids is interpreted to read on the claimed master computer, wherein the UE is part of a plurality of UEs working in parallel and the claimed master ;  
instructions for creating, in parallel by the plurality of threads of the master computer, centroids that comprise the second-stage input dataset [Paragraph 0057 teaches Initialization: Select a set of k starting points (as shown in line 5 of FIG. 4). The selection may be performed randomly, or according to some heuristic. [0059] (b) Distance Calculation: For each data point, compute its Euclidean distance to each cluster centroid and find the closest cluster centroid (as shown in lines 14-21 of FIG. 4). Paragraph 0062 teaches the number of K-means iterations is a positive integer that can vary depending on the initial starting cluster centroids, even on the same data set. Paragraph 0078 teaches the one or more of the plurality of threads of the UE determines one or more centroids. Paragraph 0079 teaches the UE divides the plurality of cluster centroids among a plurality of threads and/or processors. The UE may assign a substantially equal number of centroids to each thread and/or processor. The threads and/or processors may reside on the UE or one or more other UEs in communication with the UE.
Note: The examiner interprets the cited selecting the starting point (centroids) at random iteratively must include the claimed selecting one centroid at random from the second-stage input dataset, wherein the k-means algorithm iteratively repeats on the same data set, therefore the examiner reasonably interprets the resulting data set from one iteration must be input for the next iteration (second-stage input dataset) which is reasonably selected at random for a starting point for the clustering algorithm. The UE determining one or more centroids is interpreted to read on the claimed master computer node, wherein the UE is part of a plurality of UEs working in parallel and the claimed master compute node is interpreted to be any one of the plurality of compute nodes, therefore the UE can be the master compute node as it is one UE out of a plurality of UEs.]; 
instructions for determining, by the master computer, a window of the centroids that comprise the second-stage input dataset, wherein the window comprises a distinct sub-space of the second-stage input dataset [Paragraph 0062 teaches the number of K-means iterations is a positive integer that can vary depending on the initial starting cluster centroids, even on the same data set. Paragraph 0065 implementing a version of the K-means algorithm on a distributed memory machine with P processors, the total computation time can be reduced by nearly a factor of P. The strategy is to divide the N data points into P blocks (each of size roughly N/P) and compute lines 14-21 for each of these blocks in parallel on a different processor. Paragraph 0074 teaches several UEs are coupled over a high-speed data link, whether wired or wireless, the parallel processing can be distributed over the multiple UEs. Paragraph 0080 teaches UE assigns a portion of the stream of data points to each of the plurality of threads and/or processors. The UE may assign data points to the plurality of threads and/or processors in a round-robin manner, randomly, in a hierarchical manner, or the like. If the UE assigns the data points in a hierarchical manner, the UE can provision a small set of cluster centroids, where each of the cluster centroids corresponds to a different thread or processor. The UE can assign incoming data points to one of the set of centroids, and then assign the data point to the thread or processor that corresponds to the centroid around which it was clustered.
Note: The examiner interprets a version of the K-means algorithm on a distribution memory machine with P processors computing lines of 14-21 of Fig. 4 in parallel on a different processor to implement a strategy to divide data the N data points into P blocks (each of size roughly N/P), wherein data points are assigned to threads and/or processors randomly reads on the claimed determining, in parallel by each thread of the plurality of threads, a window of the set of datapoints for the thread, wherein each window comprises a distinct sub-space of the set of datapoints. Size being roughly N/P implemented as part of strategy in parallel processors is interpreted to be the claimed determined window wherein each window comprises a distinct sub-space of the set of datapoints. The blocks each sized roughly N/P is interpreted to be the claimed distinct sub-space, any one UE of the plurality of UE or the one UE is interpreted to be the claimed master computing node and the k-means algorithm  
instructions for dividing, by the master computer, the window into a plurality of chunks of equal size, wherein each chunk is assigned to one of the computers [Paragraph 0065 implementing a version of the K-means algorithm on a distributed memory machine with P processors, the total computation time can be reduced by nearly a factor of P. The strategy is to divide the N data points into P blocks (each of size roughly N/P) and compute lines 14-21 for each of these blocks in parallel on a different processor. Paragraph 0079 teaches at 530, the UE divides the plurality of cluster centroids among a plurality of threads and/or processors. The UE may assign a substantially equal number of centroids to each thread and/or processor. The threads and/or processors may reside on the UE or one or more other UEs in communication with the UE. 
Note: The examiner interprets the substantially equally divided plurality of cluster centroids to read on the claimed a plurality of chunks of equal size, wherein each chunk is assigned to one of the computing nodes, wherein one or more UE receiving the equally divided number of centroids is interpreted to be the claimed one of the compute nodes. Size being roughly N/P implemented as part of strategy in parallel processors is interpreted to be the claimed window, wherein the examiner interprets dividing the N data points into P blocks (each of size roughly N/P) is an indication that size indicates a limit or scope as to the amount of data points in each block, therefore the blocks are limited to the size being roughly N/P. The cited equally divided plurality of cluster centroids are interpreted to occur after the centroids are produced as part of dividing data points into blocks sized as roughly N/P, therefore the centroids that are substantially equally divided to each thread or processor are interpreted to fall within the blocks sized roughly N/P. Any one UE of the plurality of UE or the one UE is interpreted to be the claimed master computing node. Dividing a plurality of threads is reasonably interpreted to include  
instructions for determining, in parallel by each computer, a centroid from the second- stage input dataset that is nearest to the datapoints within the chunk of the window assigned to the computer [Paragraph 0057 teaches the k-means algorithm comprises essentially four steps: [0058] (a) Initialization: Select a set of k starting points (as shown in line 5 of FIG. 4). The selection may be performed randomly, or according to some heuristic. [0059] (b) Distance Calculation: For each data point, compute its Euclidean distance to each cluster centroid and find the closest cluster centroid. Paragraph 0062 teaches the number of K-means iterations is a positive integer that can vary depending on the initial starting cluster centroids, even on the same data set. Paragraph 0065 teaches implementing a version of the K-means algorithm on a distributed memory machine with P processors, the total computation time can be reduced by nearly a factor of P. The strategy is to divide the N data points into P blocks (each of size roughly N/P) and compute lines 14-21 for each of these blocks in parallel on a different processor. Paragraph 0078 teaches one or more of the plurality of threads may determine one or more centroids during run time. Paragraph 0079 teaches at 530, the UE divides the plurality of cluster centroids among a plurality of threads and/or processors. The UE may assign a substantially equal number of centroids to each thread and/or processor. The threads and/or processors may reside on the UE or one or more other UEs in communication with the UE. Paragraph 0080 teaches the UE may assign data points to the plurality of threads and/or processors in a round-robin manner, randomly, in a hierarchical manner, or the like.
Note: The examiner interprets a version of the K-means algorithm on a distribution memory machine with P processors computing lines of 14-21 of Fig. 4 in parallel on a different processor to implement a strategy to divide data the N data points into P blocks (each of size roughly N/P), wherein data points are assigned to threads and/or processors randomly, wherein the k-means algorithm ; and
instructions for producing, by the master computer, a new centroid for the datapoints within the window of the second-stage input dataset by performing one iteration of a clustering algorithm [Paragraph 0008 teaches each of the plurality of threads and/or processors determines one or more cluster centroids. Paragraph 0035 teaches processor 210 may also include memory 214 for storing data. Paragraph 0057 teaches the k-means algorithm comprises essentially four steps: [0058] (a) Initialization: Select a set of k starting points (as shown in line 5 of FIG. 4). The selection may be performed randomly, or according to some heuristic. Paragraph 0062 teaches the number of K-means iterations is a positive integer that can vary depending on the initial starting cluster centroids, even on the same data set. Paragraph 0065 implementing a version of the K-means algorithm on a distributed memory machine with P processors, the total computation time can be reduced by nearly a factor of P. The strategy is to divide the N data points into P blocks (each of size roughly N/P) and compute lines 14-21 for each of these blocks in parallel on a different processor. Paragraph 0078 teaches one or more of the plurality of threads may determine one or more centroids during run time. If a data point's Euclidean distance to 
Note: The examiner interprets processing data points in parallel as part of creating a distinct centroid due to a determination that a data point’s distance is too great reads on the claimed producing a new centroid for the datapoints. Each centroid assigned to a thread/processor is interpreted to include the newly created distinct centroid assigned to a processor, therefore having its own distribution of datapoints block sizes of N/P (or clusters) window, wherein the cited randomly selected datapoints that fall within a block sizes of N/P is interpreted read on the claimed data points within the window. Any one UE of the plurality of UE or the one UE is interpreted to be the claimed master computing node and the k-means algorithm iteratively processing the same data set is interpreted to must include the claimed second-stage input dataset, wherein centroids/datapoints as part of the iteration process working on the same data are interpreted to be input for subsequent iterations (second-stage).. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain, by incorporating processing data points in parallel a plurality of threads and/or processors to create cluster centroid for the distribution of datapoints (see Guedalia Paragraphs 0008, 0035, 0062, 0065, 0068, and 0077-0080), incorporating processing data points in parallel a plurality of threads and/or processors to create cluster centroid for the distribution of datapoints provides 

Jain, Guedalia, Aono, and Glickfield disclose all of the limitations as set forth in claim 15-17.
Aono also discloses:
creating a random view of the set of datapoints and a random view [Figure 2 teaches a schematic view showing a method for shuffling randomly a data vector. Paragraph 0085 teaches generating the shuffle information as a shuffle vector by storing an identification value of the data vector selected randomly in a memory in the selected order. Paragraph 0090 teaches the method for shuffling randomly the data vector is used to generate the matrix positively by rearranging the data vectors randomly, or generate a shuffle vector in which the identification values of the document or the data identification values in the database are arranged randomly. Note: The examiner interprets shuffling and rearranging data vectors in a matrix at random reads on the claimed creating a random of the set of datapoints and a random view. The vectors are interpreted to be representative of data from document sources therefore the vectors are interpreted to be the claimed set of datapoints and the claimed view interpreted to a representation of datapoints therefore the vector representations are interpreted to read on the claimed view. To further elaborate, the examiner interprets the claimed centroids to be data points, wherein the centroids are interpreted to be inputs to the claimed second-stage and are datapoints that associated with a cluster of other datapoints.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain and Guedalia, by incorporating shuffling and rearranging data vectors in a matrix at random (see Aono Figure 2, Paragraph 0085, and 0090), because all three applications are directed to data processing and retrieval; incorporating shuffling and rearranging data vectors in a matrix at random 

Jain, Guedalia, Aono, and Glickfield disclose all of the limitations as set forth in claim 15-17.
Glickfield also discloses:
instructions for broadcasting, by the master computing node, the selected centroid to the other computers [Paragraph 0077 teaches at 740, the user devices 610-640 exchange their models, or alternatively their centroids, with each other. They may do so by sending the models to the server 600 to distribute them to the other user devices, or over a peer-to-peer network.
Note: The examiner interprets the user device centroids to be the claimed selected centroid and sending centroids through exchanging centroids with each other is interpreted to be the claimed broadcasting. Any one of the user devices 610 is reasonably be interpreted to be the claimed master computing node and the remaining user devices is reasonably interpreted to be the claimed plurality of computing nodes.]; 
instructions for broadcasting, by the master computer, centroids to the other computers [Paragraph 0077 teaches at 740, the user devices 610-640 exchange their models, or alternatively their centroids, with each other. They may do so by sending the models to the server 600 to distribute them to the other user devices, or over a peer-to-peer network.
Note: The examiner interprets the user centroids to be the claimed centroids and sending centroids through exchanging centroids with each other is interpreted to be the claimed broadcasting. Any one of the user devices 610 is reasonably be interpreted to be the claimed master computing node and the reaming user devices is reasonably interpreted to be the claimed plurality of computing nodes.]; 
instructions for acquiring, by the master computer, the centroids determined by all the other computers [Paragraph 0077 teaches at 740, the user devices 610-640 exchange their models, or 
Note: The examiner interprets the user device centroids to be the claimed centroids determined by all the other computing nodes and exchanging centroids with each other is interpreted to must include the claimed acquiring. Any one of the user devices 610 is reasonably be interpreted to be the claimed master computing node and the remaining user devices is reasonably interpreted to be the claimed plurality of computing nodes.]; and 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain and Guedalia, by incorporating exchanging and merging centroids from a plurality UE devices wherein the centroids are input to another find common centroids (see Glickfield Paragraphs 0077, 0079, and 0084), incorporating exchanging and merging centroids from a plurality UE devices wherein the centroids are input to another find common centroids saves bandwidth and protects user privacy (see Glickfield Paragraph 0080).

Claim(s) 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (U.S. Publication No.: US 20160127307 A1) hereinafter Jain, in view of Guedalia et al. (US Publication No.: US 20140359626 A1) hereinafter Guedalia, in view of Aono et al. (U.S. Publication No.: US 20050027678 A1) hereinafter Aono, in view of Antonatos et al. (U.S. Publication No.: US 20190020477 A1) hereinafter Antonatos, and further in view of Stewenius (U.S. Patent No.: US 8923626 B1) hereinafter Stewenius.
As to claim 6:
Jain, Guedalia, and Aono disclose all of the limitation as set forth in claim 1 and 2.
Guedalia also discloses:
The method of claim 2, further comprising: reinitializing clustering Paragraph 0062 teaches the number of K-means iterations is a positive integer that can vary depending on the initial starting cluster centroids, even on the same data set. Note: The iterative nature of the k-means clustering algorithm is interpreted to include the claimed reinitializing clustering.

Jain, Guedalia, and Aono disclose some of the limitations as set forth in claim 1, 2, and some of 6 but does not appear to expressly disclose determining a number of datapoints within each cluster of the plurality of clusters; identifying undersized clusters relative to a predetermined lower limit value, proportionially re-assigning centroids from the undersized clusters to larger clusters.
Antonatos discloses:
determining a number of datapoints within each cluster of the plurality of clusters [Paragraph 0063 teaches k is the number of members comprising each cluster and is an integer greater than zero. Note: The examiner interprets members to be the claimed datapoints, wherein members are interpreted to be encrypted data therefore reading on the claimed datapoint, wherein datapoint is interpreted to be data.]; identifying undersized clusters relative to a predetermined lower limit value, proportionially re-assigning centroids from the undersized clusters to larger clusters [Paragraph 0068 teaches the modifying component 330 can sort clusters that fail to meet the security requirements (e.g., fail to have a minimum number of members) by size (e.g., from the cluster with the fewest members to the cluster with the most members). Starting with the smallest cluster (e.g., the non-compliant cluster with the fewest members), the modifying component 330 can re-assign each respective member of the smallest cluster to closest cluster. Once the members of the smallest cluster are re-assigned, the modifying component 330 can remove said cluster from the plurality of clusters and re-analyze the plurality of clusters for non-compliant clusters. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain, Guedalia, and Aono, by incorporating a minimum number of members per cluster and reassigning cluster to the closest cluster in a sorted set of clusters for cluster size compliance (see Antonatos Paragraphs 0063 and 0068), because all four applications are directed to data process and retrieval; incorporating a minimum number of members per cluster and reassigning cluster to the closest cluster in a sorted set of clusters for cluster size compliance provides a clustering algorithm that works to ensure cluster compliance (see Antonatos Paragraph 0068).

Jain, Guedalia, Aono, and Antonatos disclose all of the limitations as set forth in claim 1, 2, and some of 6 but does not appear to expressly disclose identifying oversized clusters relative to a predetermined upper limit value and re-initializing clustering in the oversized clusters to split the oversized clusters into clusters of smaller size.
Stewenius discloses:
identifying oversized clusters relative to a predetermined upper limit value [Column 6 Lines 42-45 teaches the system enforces a size restriction when generating clusters of near-duplicate images. In other words, if the size of a particular cluster exceeds a threshold. Note: The examiner interprets determining the size of cluster exceeds a threshold to read on the claimed identifying oversized cluster relative to a predetermined upper limit value.]; and clustering in the oversized clusters to split the oversized clusters into clusters of smaller size [Column 6 Lines 42-50 teach the system enforces a size restriction when generating clusters of near-duplicate images. In other words, if the size of a particular cluster exceeds a threshold. The system can divide the cluster into two smaller clusters. The system can cluster the images so that each image in a large collection of images to assigned to exactly one cluster. Some clusters may have only a single image. The system can then treat each final cluster as a collection of near-duplicate images. Note: The examiner interprets clustering and dividing clusters that exceed a threshold to read on the claimed clustering oversized clusters to split the oversized clusters into clusters of smaller size, wherein dividing the clusters is interpreted specifically read on split the oversized clusters into clusters of smaller size.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain, Guedalia, Aono, and Antonatos, by incorporating a cluster size threshold and a clustering algorithm to divide clusters into smaller clusters, where a cluster can be as small as one image (see Stewenius Column 6 Lines 42-50), because all five applications are directed to data process and retrieval; incorporating a cluster size threshold and a clustering algorithm to divide clusters into smaller clusters, where a cluster can be as small as one image improves retrieval performance (see Stewenius Column 6 Lines 21-22).

As to claim 13:

Guedalia also discloses:
The system of claim 9, wherein the one or more processor-executable instructions, when executed by the at least one processor of the first computing node: 
reinitializing clustering [Paragraph 0062 teaches the number of K-means iterations is a positive integer that can vary depending on the initial starting cluster centroids, even on the same data set. Note: The iterative nature of the k-means clustering algorithm is interpreted to include the claimed reinitializing clustering.]

Jain, Guedalia, and Aono disclose some of the limitations as set forth in claim 8, 9, and some of 13 but does not appear to expressly disclose determine a number of datapoints within each cluster of the plurality of clusters; identify undersized clusters relative to a predetermined lower limit value, proportionially re-assign centroids from the undersized clusters to larger clusters.
Antonatos discloses:
determine a number of datapoints within each cluster of the plurality of clusters [Paragraph 0063 teaches k is the number of members comprising each cluster and is an integer greater than zero. Note: The examiner interprets members to be the claimed datapoints, wherein members are interpreted to be encrypted data therefore reading on the claimed datapoint, wherein datapoint is interpreted to be data.]; identify undersized clusters relative to a predetermined lower limit value, proportionially re-assign centroids from the undersized clusters to larger clusters [Paragraph 0068 teaches the modifying component 330 can sort clusters that fail to meet the security requirements (e.g., fail to have a minimum number of members) by size (e.g., from the cluster with the fewest members to the cluster with the most members). Starting with the smallest cluster (e.g., the non-compliant cluster with the fewest members), the modifying component 330 can re-assign each respective member of the 
Note: The examiner interprets clusters that do not meet the minimum number of members to read on the claimed undersized clusters relative to a predetermined lower limit value. The examiner also interprets re-assigning each respective member of the smallest cluster to closest cluster after sorting clusters from smallest to largest reads on the claimed proportionally re-assigning centroids from the undersized clusters to larger clusters, wherein the cited closest cluster after sorting is interpreted to be larger than the smallest cluster and reassigning members includes the cited calculated centroid, therefore reading on the claimed re-assigning centroids. The claimed proportionally is interpreted to be a function of adjusting proportion of the size of clusters so that all clusters fall within limits or above a minimum number of members.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain, Guedalia, and Aono, by incorporating a minimum number of members per cluster and reassigning cluster to the closest cluster in a sorted set of clusters for cluster size compliance (see Antonatos Paragraphs 0063 and 0068), because all four applications are directed to data process and retrieval; incorporating a minimum number of members per cluster and reassigning cluster to the closest cluster in a sorted set of clusters for cluster size compliance provides a clustering algorithm that works to ensure cluster compliance (see Antonatos Paragraph 0068).

Jain, Guedalia, Aono, and Antonatos disclose all of the limitations as set forth in claim 8, 9, and some of 13 but does not appear to expressly disclose identify oversized clusters relative to a 
Stewenius discloses:
identify oversized clusters relative to a predetermined upper limit value [Column 6 Lines 42-45 teaches the system enforces a size restriction when generating clusters of near-duplicate images. In other words, if the size of a particular cluster exceeds a threshold. Note: The examiner interprets determining the size of cluster exceeds a threshold to read on the claimed identifying oversized cluster relative to a predetermined upper limit value.]; and clustering in the oversized clusters to split the oversized clusters into clusters of smaller size [Column 6 Lines 42-50 teach the system enforces a size restriction when generating clusters of near-duplicate images. In other words, if the size of a particular cluster exceeds a threshold. The system can divide the cluster into two smaller clusters. The system can cluster the images so that each image in a large collection of images to assigned to exactly one cluster. Some clusters may have only a single image. The system can then treat each final cluster as a collection of near-duplicate images. Note: The examiner interprets clustering and dividing clusters that exceed a threshold to read on the claimed clustering oversized clusters to split the oversized clusters into clusters of smaller size, wherein dividing the clusters is interpreted specifically read on split the oversized clusters into clusters of smaller size.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain, Guedalia, Aono, and Antonatos, by incorporating a cluster size threshold and a clustering algorithm to divide clusters into smaller clusters, where a cluster can be as small as one image (see Stewenius Column 6 Lines 42-50), because all five applications are directed to data process and retrieval; incorporating a cluster size threshold and a clustering algorithm to divide clusters into smaller clusters, 

As to claim 19:
Jain and Guedalia disclose all of the limitation as set forth in claim 15.
Guedalia also discloses:
reinitializing clustering [Paragraph 0062 teaches the number of K-means iterations is a positive integer that can vary depending on the initial starting cluster centroids, even on the same data set. Note: The iterative nature of the k-means clustering algorithm is interpreted to include the claimed reinitializing clustering.]

Jain, Guedalia, and Aono disclose some of the limitations as set forth in claim 15 but does not appear to expressly disclose the non-transitory computer readable storage medium of claim 15, further comprising: Instructions for determining a number of datapoints within each cluster of the plurality of clusters; instructions for identifying undersized clusters relative to a predetermined lower limit value, instructions for proportionially re-assigning centroids from the undersized clusters to larger clusters.
Antonatos discloses:
The non-transitory computer readable storage medium of claim 15, further comprising: 
Instructions for determining a number of datapoints within each cluster of the plurality of clusters [Paragraph 0063 teaches k is the number of members comprising each cluster and is an integer greater than zero. Note: The examiner interprets members to be the claimed datapoints, wherein members are interpreted to be encrypted data therefore reading on the claimed datapoint, wherein datapoint is interpreted to be data.]; instructions for identifying undersized clusters relative to a predetermined lower limit value, instructions for proportionially re-assigning centroids from the undersized clusters to larger clusters [Paragraph 0068 teaches the modifying component 330 can sort clusters that fail to meet the security requirements (e.g., fail to have a minimum number of members) by size (e.g., from the cluster with the fewest members to the cluster with the most members). Starting with the smallest cluster (e.g., the non-compliant cluster with the fewest members), the modifying component 330 can re-assign each respective member of the smallest cluster to closest cluster. Once the members of the smallest cluster are re-assigned, the modifying component 330 can remove said cluster from the plurality of clusters and re-analyze the plurality of clusters for non-compliant clusters. 
Note: The examiner interprets clusters that do not meet the minimum number of members to read on the claimed undersized clusters relative to a predetermined lower limit value. The examiner also interprets re-assigning each respective member of the smallest cluster to closest cluster after sorting clusters from smallest to largest reads on the claimed proportionally re-assigning centroids from the undersized clusters to larger clusters, wherein the cited closest cluster after sorting is interpreted to be larger than the smallest cluster and reassigning members includes the cited calculated centroid, therefore reading on the claimed re-assigning centroids. The claimed proportionally is interpreted to be a function of adjusting proportion of the size of clusters so that all clusters fall within limits or above a minimum number of members.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain, Guedalia, and Aono, by incorporating a minimum number of members per cluster and reassigning cluster to the closest cluster in a sorted set of clusters for cluster size compliance (see Antonatos Paragraphs 0063 and 0068), because all four applications are directed to data process and retrieval incorporating a minimum number of members per cluster and reassigning cluster to the closest cluster in a sorted set of clusters for cluster size compliance provides a clustering algorithm that works to ensure cluster compliance (see Antonatos Paragraph 0068).

Jain, Guedalia, Aono, and Antonatos disclose all of the limitations as set forth in claim 15 but does not appear to expressly disclose instructions for identifying oversized clusters relative to a predetermined upper limit value; and instructions for clustering in the oversized clusters to split the oversized clusters into clusters of smaller size.
Stewenius discloses:
Instructions for identifying oversized clusters relative to a predetermined upper limit value [Column 6 Lines 42-45 teaches the system enforces a size restriction when generating clusters of near-duplicate images. In other words, if the size of a particular cluster exceeds a threshold. Note: The examiner interprets determining the size of cluster exceeds a threshold to read on the claimed identifying oversized cluster relative to a predetermined upper limit value.]; and instructions for clustering in the oversized clusters to split the oversized clusters into clusters of smaller size [Column 6 Lines 42-50 teach the system enforces a size restriction when generating clusters of near-duplicate images. In other words, if the size of a particular cluster exceeds a threshold. The system can divide the cluster into two smaller clusters. The system can cluster the images so that each image in a large collection of images to assigned to exactly one cluster. Some clusters may have only a single image. The system can then treat each final cluster as a collection of near-duplicate images. Note: The examiner interprets clustering and dividing clusters that exceed a threshold to read on the claimed clustering oversized clusters to split the oversized clusters into clusters of smaller size, wherein dividing the clusters is interpreted specifically read on split the oversized clusters into clusters of smaller size.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Jain, Guedalia, Aono, and Antonatos, by incorporating a cluster size threshold and a clustering algorithm to divide clusters into smaller clusters, where a cluster can be as small as one image (see 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762.  The examiner can normally be reached on Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.E./Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169